I

GUINEA A

CONTRAT D'OPERATIONS

Le présent Contrat ainsi que ses annexes (les « Annexes du Contrat d'Opérations » tel que ce terme
est défini ci-après) est passé à Conakry, République de Guinée,

ENTRE :

1. La REPUBLIQUE DE GUINEE, représentée par Son Excellence Mahmoud Thiam, Ministre des
Mines et de la Géologie (ci-après dénommée l'« Etat ») ;

de première part ;

2. L'AGENCE NATIONALE D'AMENAGEMENT DES INFRASTRUCTURES  MINIERES,
représentée par Monsieur Saada Baïla Ly, Directeur Général SNIM (ci-après dénommée
l'« ANAIM ») ;

de deuxième part ;

3. GUINEA ALUMINA CORPORATION SA, société anonyme avec conseil d'administration de droit
guinéen, au capital de 50.000.000 de francs guinéens, dont le siège social est immeuble Mamou,
BP 5090, Conakry, représentée par Monsieur Eddy Kenter, CEO, dûment habilité à cet effet,
agissant pour son compte ou pour le compte de toute société Affiliée de son groupe qu'elle pourrait
se substituer en tout ou en partie (ci-après dénommée aux fins des présentes « GAC SA »);

de troisième part ;

4. GUINEA ALUMINA CORPORATION Limited, société de droit des Îles Vierges Britanniques, dont
le siège social est BO Box 3152, Road Town, Tortola, Îles Vierges Britanniques, représentée par
Monsieur Eddy Kenter, CEO, dûment habilité à cet effet, (ci-après dénommée « GAC Ltd »);

de quatrième part ;

5. LA COMPAGNIE DES BAUXITES DE GUINEE, société établie conformément aux lois de l'Etat
du Delaware, Etats-Unis d'Amérique, et immatriculée au Registre des Activités Economiques de

la Guinée en date du 23 juin 1964, représentée par Monsieur Kémoko Touré, Directeur Général

(ci-après le « Concessionnaire » ou « CBG » selon le contexte) ;
de cinquième part ;

(Ci-après désignées ensemble les « Parties » ou individuellement une « Partie »)
PREAMBULE

Attendu que :

L'Etat dispose, au travers de l'ANAIM, dans la région de Boké, d'infrastructures ferroviaires et
portuaires et autres sous concession en vertu d'un « Accord de Concession » (tel que ce
terme est défini ci-après), qui sont nécessaires à la réalisation du Projet dans la région de
Sangarédi et un domaine industriel à Kamsar et pour lesquelles l'Etat a garanti à GAC SA,
aux termes de la Convention de Base de GAC (tel que ce terme est défini ci-après), un droit
d'accès et d'utilisation pendant toute la durée de la Convention de Base de GAC ; en outre,
l'Etat a garanti à GAC SA, aux termes de la Convention de Base de GAC un droit d'accès et
d'usage du Chenal ;

La République de Guinée et Harvey Alumina Company (prédécesseur de Halco (Mining) Inc.)
ont conclu un accord en date du 1" octobre 1963 portant convention de base de CBG,
amendée par accord supplémentaire du 5 juin 1987, accord supplémentaire du 17 novembre
1994, Amendment n° 1 du 17 avril 2001 (la « Convention de Base de CBG »);

GAC SA reconnaît qu'en vertu de l'Accord de Concession, CBG, en tant que
Concessionnaire, est responsable de la gestion des infrastructures de l'ANAIM sous
concession devant être utilisées en commun ;

L'Etat et GAC SA confirment que le développement du Projet est strictement dépendant de la
possibilité pour GAC SA d'accéder à et d'utiliser les infrastructures nécessaires pour le Projet
pendant toute sa durée ;

L'Etat, dans le cadre de l'Accord de Concession, confirme que GAC Ltd et GAC SA auront
l'accès aux infrastructures objet de l'Accord de Concession nécessaire à la réalisation du
Projet ;

GAC SA a décidé de réaliser, conformément à la Convention de Base de GAC et des
dispositions du présent Contrat d'Opérations, les Infrastructures et Installations
Supplémentaires qui prendront en compte les éléments techniques de conception de base
des Infrastructures Existantes ;

Les Parties ont convenu qu'au cas où il s'avérerait nécessaire aux fins de la réalisation du
Projet, de mettre en place une infrastructure supplémentaire, l'Etat accorderait à GAC Ltd et
GAC SA tous les droits, garanties et terrains nécessaires et conclura tout accord nécessaire
à cet effet, étant entendu que les droits déjà concédés à CBG en vertu de l'Accord de
Concession et de la Convention de Base de CBG restent maintenus ;

Dans cette perspective GAC SA a exprimé le désir de construire, d'équiper et d'exploiter un
terminal conteneurs appelé Nouveau Quai Commercial, capable de recevoir des navires et
des équipements lourds et de grands gabarits, destinés au Projet (le « Nouveau Quai
Commercial »).

Les Parties se sont donc rapprochées afin de préciser les modalités pratiques et logistiques liées à la
construction, à l'accès et à l'utilisation ainsi consentis par l'Etat à GAC Ltd et GAC SA et les modalités
applicables au financement, à la mise en place et à l'utilisation des infrastructures réalisées,
conformément aux termes des accords respectifs des Parties avec l'Etat.

CECI EXPOSE,
IL A ETE ARRETE ET CONVENU ENTRE LES PARTIES CE QUI SUIT :

TITRE |
DEFINITIONS

Pour les besoins du présent Contrat d'Opérations, les termes figurant aux présentes et commençant par
une majuscule auront le sens qui leur est donné ci-après :

« Accord de Concession » signifie l'accord par lequel l'Etat et l'ANAIM ont concédé à la Compagnie des
Bauxites de Guinée les Infrastructures Existantes en date du 13 juin 1996.

« Accord Portuaire » signifie l'accord signé entre l'Etat et GAC SA précisant les droits accordés à GAC
SA sur certaines installations portuaires du port de Kamsar, le quai aluminier, le quai commercial et la
zone de stockage devant être réalisés par GAC SA et/ou ses Affiliées.

« Affiliée » désigne toute entité qui, directement ou indirectement, contrôle ou est contrôlée par GAC SA,
ou qui se trouve sous contrôle commun, directement ou indirectement, avec GAC SA. Pour les besoins de
cette définition, le terme « contrôle » (ainsi que les termes « contrôlées par » ou « sous contrôle commun
avec ») signifier la détention directe ou indirecte du pouvoir de prendre ou faire prendre les décisions de
gestion de l'entité en question.

«ANAIM » signifie l'Agence Nationale d'Aménagement des Infrastructures Minières de Guinée qui par le
passé a agi et continue aujourd'hui à agir au nom et pour le compte de l'Etat ou toute autre structure de
l'Etat qui serait appelée à intervenir pour l'Etat et en son nom pour les besoins du présent contrat comme
c'est le cas pour l'ANAIM ; l'Etat se porte fort du respect par ANAIM de ses engagements et obligations
aux termes du présent Contrat.

« Annexes du Contrat d'Opérations » désigne les documents qui précisent ou complètent les
dispositions du présent Contrat d'Opérations auquel ils sont annexés, et dont ils font tous partie
intégrante.

« Anomalies » désigne toute défectuosité empêchant ou susceptible d'empêcher une utilisation
normale des Infrastructures Existantes, des Infrastructures et Installations Supplémentaires et/ou rendant
l'usage de celles-ci dangereux pour les biens ou pour les personnes.

« Bénéficiaire Successeur » désigne toute entreprise qui deviendrait, à quelque titre que ce soit, en
tout ou partie, le successeur du Concessionnaire pour les besoins des infrastructures, droits et obligations
de l'Accord de Concession et dont la désignation devra faire l'objet d'une approbation par les utilisateurs
afin de s'assurer de sa compétence technique et de ses moyens humains et financiers nécessaires pour
exécuter ses obligations.

« Cahier des Charges » désigne l'annexe « Cahier des Charges » de l'Accord de Concession.

« CBG » désigne la Compagnie des Bauxites de Guinée, exploitant de bauxite à Sangarédi et zones
environnantes, utilisatrice des Infrastructures Existantes.

ke TU
1)

ZA
/

« Charges Portuaires » désigne les sommes dues par tout navire accédant au port de Kamsar au titre
des services, frais, redevances, droits et autres charges correspondant aux services et prestations
fournis dans le port. Elles correspondent et correspondront pendant la durée des présentes aux droits
habituellement pratiqués dans les ports du type de celui de Kamsar pour des prestations de qualité et de
sécurité équivalentes et pour les produits de même nature : en tout état de cause, ils seront d'un montant
équivalent à ceux réglés par les autres navires accédant au port de Kamsar et notamment à ceux réglés
par CBG ou par ses clients à Kamsar. (Annexe COD

« Chenal » signifie le chenal d'accès de l'Océan Atlantique jusqu'au port de Kamsar, d’une longueur
approximative totale de 17 km sur le Rio-Nunez et de 120 mètres de large.

« Comité Technique » désigne le comité dont la composition, la mission et le fonctionnement sont décrits
à l'Article 2.

« Compte Séquestre » signifie le compte bancaire où seront versées la redevance de maintenance du
Chenal qui est partie des Charges Portuaires, ainsi qu'une partie de la Redevance Portuaire visée à
l'Article 7.3(b) ouvert par les Parties afin d'assurer la maintenance du Chenal pendant la durée du présent
Contrat et dont le fonctionnement requerra l'accord de toutes les Parties selon la procédure qui sera
définie à cet effet par les Parties.

« Compte Nouveau Quai Commercial » a la signification qui lui est donnée à l'Article 7.3(a) des
présentes.

« Concessionnaire » désigne CBG, agissant, à la date des présentes, en tant que concessionnaire des
Infrastructures Existantes dans les conditions de l'Accord de Concession ou tout Bénéficiaire
Successeur.

« Convention de Base de CBG » a la signafication qui lui est attibuée dans le Préambule.

« Date d'entrée en vigueur » désigne la date de signature des présentes par les représentants des
Parties figurant à l'en-tête des présentes.

« Infrastructures Domestiques » désigne les secteurs de chemin de fer dans les zones de l'usine de
Sangarédi et dans la zone industrielle de Kamsar, la connexion de la Ligne Principale de Chemin de Fer
à la zone industrielle de Kamsar ainsi que la connexion de la Ligne Principale de Chemin de Fer à l'usine
de Sangarédi tels que décrits à l'Annexe COA du présent Contrat.

« Infrastructures Existantes » signifie les infrastructures (Le Quai Italien, le Quai Français, le Chenal,
les Infrastructures de Signalisation et de Communication et la Ligne Principale de Chemin de Fer), faisant
l'objet de l'Accord de Concession,

« Infrastructures et Installations Supplémentaires » signifie les aménagements ou constructions
supplémentaires à réaliser tels que décrits à l'Article 6.

« Ligne Principale de Chemin de Fer » désigne la ligne de chemin de fer décrite au Titre Ill.

« Nouveau Quai Commercial » désigne le quai à aménager à proximité du Quai Français, tel que décrit
en Annexe COC-3,

br si
D he /
« Phase de Construction » désigne la période commençant à la Date d'entrée en vigueur et expirant le
dernier jour du douzième mois calendaire suivant la Date de Démarrage de la Production Commerciale
visée à la Convention de Base de GAC.

« Projet » désigne le projet qui inclut la construction et l'exploitation d'une Usine d'alumine ainsi que des
infrastructures portuaires, ferroviaires, routières et autres nécessaires pour le projet dans la région de
Sangarédi et un domaine industriel à Kamsar en vertu d'une convention de base avec ses annexes
signée le 15 octobre 2004, amendée par un Amendement n°1 signé le 16 mai 2005, la Convention de
Base et son Amendement n°1 ayant été ratifiés par l'Assemblée Nationale de Guinée le 19 mai 2005 (la
« Convention de Base de GAC »).

« Quai Français » désigne le quai de déchargement des marchandises (général cargo) d'une longueur
de 120 m disposant d'une plate forme bitumée d'environ 100 m sur 50 m et d'une grue (Derrick) d'une
capacité nominale d'environ 100 tonnes à 15 mètres.

« Quai Italien » désigne le quai d'accostage situé à proximité du Quai Français.

« Redevance Portuaire » désigne les droits d'accostage (dits « Quai Maxima ») dont sont redevables
les navires. Ils correspondent et correspondront pendant la durée des présentes aux droits
habituellement pratiqués dans les ports du type de Kamsar et seront en tout état de cause d’un montant
équivalent en matière de droits de Quai Maxima pour chaque type de produit, de service et de prestation
à ceux qui sont réglés par les autres navires accostant au port de Kamsar et notamment ceux réglés par
les navires affrétés par CBG ou ses clients.

« Règles de l'Art » désigne l'ensemble des normes de qualité, de longévité et de sécurité
habituellement admises et appliquées par les professionnels pour les besoins de la construction, de
l'utilisation, de l'exploitation et/ou de la gestion d'infrastructures de même type et de même destination
que celles visées aux présentes.

« Service de la dette » désigne les remboursements, paiements et amortissements à effectuer par
GAC Ltd etou GAC SA et/ou l'Etat relatifs à toutes les sommes mises à leur disposition, que ce soit au
titre de fonds propres par leurs actionnaires et/ou Affiliés ou de financements auprès de Bailleurs de
Fonds pour les besoins de la réalisation des travaux et infrastructures objet du présent contrat, en ce
compris les intérêts, frais, commissions relatifs à ces financements et la rémunération du capital.

« Signalisation et Communication Ferroviaires » désigne les signalisations fixes à feu de couleur à
l'entrée ou à l'intérieur d'une zone et/ou d'un canton et les différentes radio-communications (et détection)
qui indiquent la marche à suivre pour les trains, les locomotives et les véhicules, et règlent leur marche sur
les itinéraires à suivre.

« Signalisation et Communication Maritimes » désigne les signalisations et système de
communication (système de bouées lumineuses, balises, stations VHF/écran radio) à l'entrée/sortie et le
long du Chenal qui indiquent l'accès aux différents quais du port de Kamsar,

« Utilisateurs » désigne tout utilisateur important (dont CBG et GAC SA) des Infrastructures Existantes
et des Infrastructures et Installations Supplémentaires.

« Zone d'Entreposage » désigne le terrain que l'Etat et ANAIM mettent à la disposition de GAC SA pour
son usage à titre exclusif pendant les Phases de Construction et en cas d'Extension et dont les
coordonnées sont définies à l'Annexe COC.

TITRE Il
DISPOSITIONS GENERALES

ARTICLE 1 : OBJET DU CONTRAT

Le présent Contrat d'Opérations a pour objet de préciser les conditions et modalités de la conception, du
financement, de la construction et de la gestion des extensions, améliorations des Infrastructures
Existantes en vue de l'utilisation en commun par CBG et GAC SA ainsi que de celles des Infrastructures
et Installations Supplémentaires qui seront utilisées en commun.

ARTICLE 2 : COMITE TECHNIQUE
21 Composition :

Le Comité Technique est composé de deux (2) représentants par Utilisateur (GAC SA et CBG), deux (2)
représentants du Concessionnaire, quatre (4) représentants de l'Etat / l'ANAIM.

Le Comité Technique se réunit au moins une fois par semestre, ou plus souvent, à la demande de l'un
des membres.

Le Comité Technique est présidé par l'un des représentants de l'Etat / l'ANAIM et son Secrétaire sera l'un
des représentants du Concessionnaire.

Le président est responsable de la coordination des communications au sein du Comité Technique entre
les réunions.

22 Mission :
4)

1) Le Comité Technique a pour mission de prendre les décisions relatives aux
questions stratégiques liées à l'utilisation, aux extensions et rénovations des
infrastructures sous concession.

2) Le Comité Technique suit la mise en œuvre effective du présent Contrat
d'Opérations.

3) Le Comité Technique est chargé d'examiner les programmes annuels de transport
ferroviaire et de mouvement des navires élaborés et soumis par le Concessionnaire
sur la base des programmes individuels des utilisateurs établis, conformément au
présent Contrat d'Opérations en vue d'obtenir un consensus pour leur application.

4) Le Comité Technique est chargé d'analyser et valider les propositions
d'investissement et le budget d'exploitation soumis par le Concessionnaire.

5) Chaque membre du Comité Technique est chargé de mettre à la disposition du
Comité Technique, les informations nécessaires pour l'accomplissement de sa
mission.

7 au

a “7
6) Le Comité Technique est chargé de faire le suivi et conseiller le Concessionnaire
pour des améliorations de l'exploitation en vue de la réduction des coûts
d'exploitation des infrastructures.

7) Le Comité Technique est chargé de suivre et fournir des avis en matière de gestion,
d'utilisation et d'entretien des infrastructures en ayant pour objectif l'utilisation
optimale ainsi que les objectifs de production et de rentabilité des utilisateurs, ceci
dans un environnement de sécurité et de salubrité conforme aux Règles de l'Art.

b)

Le Concessionnaire a pour mission d'assurer la maintenance des Infrastructures Existantes et des
Infrastructures et Installations Supplémentaires d'utilisation commune (sous réserve de l'Artice 7.5
en ce qui conceme le Nouveau Quai Commercial) la gestion quotidienne des opérations de
transport ferroviaire et de mouvement des navires en consultation avec les utilisateurs et
conformément aux dispositions des présentes et à l'Accord de Concession.

Le Concessionnaire résoudra les problèmes d'exploitation qui pourraient se produire par rapport
aux objectifs des utilisateurs conformément aux programmes annuels déterminés selon le présent
Contrat d'Opérations.

Le Comité Technique n'a pas pour mission de se substituer au Concessionnaire pour les besoins
de la gestion quotidienne des infrastructures visées au présent Contrat d'Opérations.

©)

La direction du Port de Kamsar, responsable pour l'exploitation du port, mettra à jour les règles du
Port de Kamsar de 1997 et établira les nouvelles règles de fonctionnement applicables au Port de
Kamsar pour le fonctionnement efficace et sécurisé du port.

La direction de la Ligne Principale de Chemin de Fer, responsable pour l'exploitation de la Ligne
Principale de Chemin de Fer, établira les nouvelles règles de fonctionnement applicables à la
Ligne Principale de Chemin de Fer pour le fonctionnement efficace et sécurisé de la ligne.

Ces nouvelles règles de fonctionnement devront refléter les plans et méthodologies d'opération
convenues entre GAC SA, CBG et le Concessionnaire et figurant dans les documents annexés
aux présentes (Annexe COE). Les deux directions collaboreront avec le Comité Technique dans
ce cadre pour assurer la mise en œuvre pratique de ces plans et méthodologies. Une fois qu'elles
seront finalisées, les nouvelles règles de fonctionnement applicables à la Ligne Principale de
Chemin de Fer et au Port de Kamsar seront transmises pour approbation aux autorités
compétentes de l'Etat. Après cette approbation, le Comité Technique devra fournier des copies
desdites règles à toutes les Parties.

23 Fonctionnement :

Pour les questions ne relevant pas de la gestion quotidienne, le Comité Technique prendra ses décisions
par consensus. Si un consensus ne peut être obtenu dans le délai prévu par le présent Contrat
d'Opérations ou si pour une action donnée pour laquelle le présent Contrat d'Opérations n'a pas prévu de
délai un consensus n'est pas atteint dans un délai de 90 jours à partir de la date à laquelle le Comité
Technique a discuté de la nécessité d'une décision, alors dans chacun de ces cas, le Président, agissant
au nom de l'Etat — propriétaire des infrastructures — cherchera l'avis d'un expert indépendant dont

À

l'expérience est internationalement reconnue en matière d'exploitation d'infrastructures, il en informera
les parties et prendra la décision sous sa responsabilité à la fin du délai en question.

L'application de ce processus et toute décision ainsi prise par l'Etat ne limiteront pas le droit de tout
membre du Comité Technique de contester une telle décision et de protéger ses droits contre toutes
conséquences adverses qui pourraient en résulter, cette contestation devant être réalisée conformément
aux dispositions de règlements de litiges qui existent dans toutes autres conventions auxquelles la Partie
contestante est partie.

TITRE Ill
INFRASTRUCTURES

ARTICLE 3 : INFRASTRUCTURES EXISTANTES
Les Infrastructures Existantes comprennent :

{) Le Chemin de Fer

- la Ligne Principale de Chemin de Fer, telle que décrite avec toutes ses installations à
l'Annexe COB du présent Contrat d'Opérations.

les voies d'évitement,
- les ouvrages de franchissement,
- les gares, les passages à niveau,
- la signalisation et la communication,
- les installations ferroviaires,
{i) Le Chenal;
(ii) Le Quai Français ;
(iv) Le Quai ltalien.

Les caractéristiques techniques des Infrastructures Existantes sont données en Annexe COB.
ARTICLE 4 : ETAT DES INFRASTRUCTURES EXISTANTES

44 Dans un délai maximum de quatre-vingt dix (90) jours suivant la Date d'entrée en vigueur du
présent Contrat d'Opérations, l'ANAIM communiquer à GAC SA un rapport technique complet et détaillé
de l'état de fonctionnement et d'entretien des Infrastructures Existantes, préparé par un expert
indépendant choisi conjointement par l'ANAIM et le Concessionnaire, les frais d'expertise étant à la
charge de l'ANAIM.

42 Si ce rapport laisse apparaître que des Infrastructures Existantes présentent des Anomalies,
l'ANAIM s'engage à les faire réparer par le Concessionnaire dans la mesure requise par les termes de
l'Accord de Concession, et le Concessionnaire s'engage à remplir ses obligations au titre de l'Accord de
Concession.

9 be RULES

TL
{

ME /
Ces réparations seront effectuées dans un délai raisonnable et en tout état de cause six mois avant la
date de démarrage de production d'alumine par GAC SA ; GAC SA informera le Concessionnaire et
l'ANAIM de cette date de démarrage.

A l'issue des réparations effectuées dans les conditions décrites ci-dessus, l'ANAIM devra remettre à
GAC SA un nouveau rapport attestant que les Anomalies relevées ont été corrigées de manière
satisfaisante et que les Infrastructures Existantes sont conformes aux dispositions de l'Accord de
Concession et aux Règles de l'Art.

43 GAC SA pourra, à ses frais, faire examiner ces rapports par tout expert de son choix, qui — en
relation avec l'ANAIM — aura accès aux infrastructures à cet effet en cas de besoin.

ARTICLE 5: LIGNE PRINCIPALE DE CHEMIN DE FER
5.1 La Ligne Principale de Chemin de Fer a les caractéristiques techniques suivantes :

É Voie normale 1435mm

- Rail UIC-60 et 136 RE60,30kg/m (Cours de triage à Kamsar et Sangarédi) et 67,39kg/m
(Ligne Principale de Chemin de Fer)

- Traverses métalliques 1700/Km
- Ballast doléritique 35 cm
- Attache type K (crapauds) C65 et C75
- Charge à l'essieu maximum 27,5T/essieu
a Déclivité base :
-  Endirection de charge 5°/°°
- En direction de vide 15°/°°
- Rayon minimum 500 m
- Rayon de courbe verticale 10 000 m
- Longueur de la voie principale 136,7 Km
- Nombre de voies d'évitement 4
- Kolaboui 150 m
- Boké 1700 m
Ê Tanènè 1700 m
= Gobiré 1700 m
- Nombre de Cours de triage (3)
- Elévation tolérance (+) (-) 3mm en courbe ou en alignement
- Vitesse trains minéraliers 60 Km/h
- Vitesse trains voyageurs 70 Km/h

Pentes et rampes sont limitées à 5°/°° dans le sens de la Mine au Port, et 20°/°° dans le sens du

Port à la Mine. Elles sont non compensées.
<T
Ve

10
- Compensation 0,04% (1, 745,38)/R

- Devers devers maximum 86mm
- Rails (voie principale) 136RE
- Traverses type UIC TTkgs
- Branchements Tg 0,11

L'ANAIM prendra toutes les dispositions nécessaires auprès de GAC SA pour que les paramètres de la
voie correspondent aux caractéristiques de construction aussi bien en plan qu'en profil et respectent la
charge limite de 27,5 tonnes à l'essieu ou la charge limite consignée à l'issue de la réception des travaux
de la réhabilitation.

Les nouveaux rails posés devront être auscultés à l'ultrason ou toute autre méthode conforme aux
Règles de l'Art et approuvée par l'ANAIM et le Concessionnaire, pour enregistrement des données sur
toute la longueur avec une fréquence déterminée par les Règles de l'Art ou plus fréquemment si les
conditions d'utilisation le justifient et sur recommandation du Comité Technique

Toute amélioration ou extension sur la Ligne Principale de Chemin de Fer devra avoir des
caractéristiques techniques conformes aux Infrastructures Existantes mentionnées dans le Cahier des
Charges et à celles indiquées ci-dessus.

5.2 Utilisation

Dans le cas où l'ANAIM souhaiterait accroître l'utilisation des installations concédées pour les activités
d'autres entreprises, notamment minières, souhaitant s'établir dans la région de Boké, le
Concessionnaire (agissant conformément aux termes de l'article 8.5 de l'Accord de Concession en ce qui
concerne les installations utilisées en commun) et CBG et GAC SA, en tant qu'utilisateurs, acceptent à la
demande de l'ANAIM de définir les conditions techniques d'accroissement et d'utilisation desdites
installations, à condition que les travaux d'accroissement et l'utilisation pour le compte de tierces
entreprises n'affectent pas le fonctionnement normal de CBG et de GAC SA ou les conditions d'utilisation
de ces infrastructures par chacune de ces sociétés.

Ilreste entendu qu'en ce qui concerne l'utilisation des Infrastructures Existantes et des Infrastructures et
Installations Supplémentaires à utilisation commune, la priorité sera accordée :

- en premier lieu, à la CBG conformément à l'article 8 de l'Accord de Concession ainsi qu'aux
activités concernant la bauxite relatives à la Raffinerie CBG telle que définie ci-après ;

- en deuxième lieu, à GAC SA dans le cadre du transport de ses intrants et de l'exportation de
sa production d'alumine, pour la durée intégrale du Projet.

Pour les besoins des règles ci-dessus, « Raffinerie CBG » désigne toute raffinerie d'alumine qui sera
détenue par CBG, et sous son contrôle total.

De plus :

e Si en raison des extensions des activités de CBG, en ce compris, sans limitation, la
construction de la Raffinerie CBG, il y a augmentation des besoins de capacité de CBG
allant au-delà de (i) la Capacité Attribuée à la Date d'entrée en vigueur, qui est pour les
besoins du présent Contrat d'Opérations définie à la section 2 de l'Annexe COF, et
i) après l'investissement de GAC SA tel que prévu à la section 3 de l'Annexe COF, la

11 =

xl

ft NW
capacité qui lui est allouée selon les termes de ladite section 3 de l'Annexe COF, CBG aura
l'obligation de créer la capacité supplémentaire que lesdites extensions auront entraîné et
de supporter les coûts des infrastructures construites à cet effet.

° GAC SA aura l'obligation de créer toute capacité supplémentaire en dessus de la Capacité
Aïttribuée nécessaire pour ses activités, en ce compris le Projet et toute extension de ce
dernier, et supporter les coûts entraînés par la réalisation des infrastructures construites à
cet effet. Dans ce cadre, la capacité allouée à GAC SA après l'investissement de GAC SA
tel que prévu à la section 3 de l'Annexe COF est telle que définie à ladite section 3 de
l'Annexe COF.

e Nonobstant ce qui précède, au cas où, du fait des activités de CBG ses besoins en capacité
de CBG devaient baisser en deçà de la Capacité Attribuée à la Date d'entrée en vigueur,
déterminée conformément aux dispositions ci-dessus, CBG aura le droit de mettre la
capacité restante à disposition d'un tiers Utilisateur, ceci en accord avec l'ANAIM, auquel
cas, cette partie tierce ne bénéficiera pas de la première priorité de la CBG.

e Les présentes dispositions n'affectent pas celles spécifiquement prévues concernant le
Nouveau Quai Commercial.

e Les règles relatives à l'utilisation quotidienne des Infrastructures Existantes et des
Infrastructures et Installations Supplémentaires sont définies dans les Articles 9 et 11 du
présent Contrat.

0 Dans le cas où la capacité dans les Infrastructures Existantes et les Infrastructures et
Installations Supplémentaires utilisées en commun doit être réduite du fait de la nécessité
d'effectuer de la maintenance, des réparations ou répondre à toute autre contrainte qui
pourrait avoir lieu de temps à autre, cette réduction pour chaque Utilisateur devra être faite
proportionnellement, sur la base du programme, conformément aux dispositions des
Aricles 9.3 et 11.2.

5.3 Ilest convenu que la mise à disposition de capacité à des tierces entreprises visées au paragraphe
5.2 ci-dessus, ne peut pas limiter la capacité déjà mise à disposition de GAC SA ou de CBG ou d'un autre
utilisateur. Il est convenu que tous les coûts générés par les travaux de création de capacité
supplémentaire afin de subvenir aux besoins de ces tierces entreprises et par l'utilisation pour des tierces
entreprises seront supportés par ces tiers ou par l'Etat.

5.4 Compte tenu de la pression démographique dans la zone industrielle de Kamsar, tout
raccordement à la Ligne Principale de Chemin de Fer qui provoquerait le doublement de la voie ferrée
dans les zones d'agglomération doit être protégé par tout moyen approprié pour la sécurité de la
population.

5.5 Toutes les gares et les points de croisement seront également protégés par des clôtures.

56 Le matériel roulant de GAC SA qui sera utilisé sur la Ligne Principale de Chemin de Fer devra
avoir des caractéristiques techniques compatibles avec celles du matériel roulant utilisé actuellement par
CBG et qui doivent être conformes aux spécifications techniques de la Ligne Principale de Chemin de
Fer.

5.7 En outre, si GAC SA le souhaite, elle pourra opérer son propre matériel roulant ou confier son

opération à un Sous-traitant Direct autre que CBG, un contrat spécifique à cette fin devra être conclu
entre le Concessionnaire, GAC SA et/ou le Sous-traitant Direct.

12

7

sr

AL

D

/

4
Dans un tel cas, les conducteurs de train de GAC SA ou dudit Sous-traitant Direct seront formés et
certifiés par le Concessionnaire, conformément aux standards élaborés par le Concessionnaire dans les
règles opérationnelles ferroviaires, et devront se conformer aux instructions opérationnelles formulées
par le Concessionnaire.

Le Concessionnaire peut, en collaboration avec GAC SA, inspecter le matériel roulant et/ou auditer sa
maintenance afin de déterminer sa conformité avec les Règles de l'Art et essayer d'éviter des dommages
à la Ligne Principale de Chemin de Fer. Ces inspections/audits ne perturberont pas de manière
déraisonnable les opérations de GAC SA. Les rapports d'inspection et d'audit feront l'objet d'échanges
entre les Parties.

ARTICLE 6 : INFRASTRUCTURES ET INSTALLATIONS SUPPLÉMENTAIRES
6.41 Les Infrastructures et Installations Supplémentaires comprennent :

- Les aménagements et les constructions sur la Ligne Principale de Chemin de Fer, au point
de jonction PK 104 + 900,

- La bretelle de connexion de la Ligne Principale de Chemin de Fer commençant au point de
jonction et aboutissant à l'usine de Sangarédi, d'une longueur de 15 kilomètres environ (qui
ne constitue pas une Infrastructure Supplémentaire d'utilisation commune),

- les voies d'évitement,

- les ouvrages de franchissement,

- les passages à niveau,

- la signalisation et la communication ferroviaire et maritime,

- les ouvrages de sécurité du public,

- les aménagements du Chenal,

- le Nouveau Quai Commercial.

62 Les plans d'aménagement et de construction ainsi que les coûts et délais de réalisation des
Infrastructures et Installations Supplémentaires (tenant compte du frêt de CBG) devront être
communiqués par GAC SA et l'ANAIM au Concessionnaire dès la Date d'entrée en vigueur. Le
Concessionnaire devra remettre un rapport technique au Comité Technique dans un délai de trois (3)
mois ; le Comité Technique devra l'examiner aux fins d'adoption dans un délai d'un (1) mois. Après
adoption, ces plans de réalisation des Infrastructures et Installations Supplémentaires constitueront
l'Annexe COC, partie intégrante du présent Contrat.

6.3 GAC SA et/ou GAC Ltd ou, le cas échéant, l'Etat, financera les Infrastructures et Installations
Supplémentaires (à l'exception de la Signalisation et Communication Maritimes dont le financement est
visé à l'Article 12). GAC SA construira ou fera construire les Infrastructures et Installations
Supplémentaires. Le Concessionnaire n'aura aucune responsabilité en matière de financement et de
Service de la dette relatifs aux Infrastructures et Installations Supplémentaires.

13

re
# hs 7
ARTICLE 7 : NOUVEAU QUAI COMMERCIAL
7.4. Construction du Nouveau Quai Commercial :

a) L'Etat a accordé à GAC SA le droit de développer (en une ou plusieurs fois), de concevoir, de
construire, de financer et d'exploiter un Nouveau Quai Commercial sur le domaine du Port de Kamsar et
de réaliser ses activités portuaires sur ce Nouveau Quai Commercial aux termes et conditions précisées
dans le Contrat d'Infrastructures qui constitue une annexe de la Convention de Base de GAC, l'Etat
intervenant dans le cadre de l'Accord de Concession.

b) Les Sous-traitants Directs bénéficieront en tant que de besoin sur le Nouveau Quai Commercial
des mêmes droits que ceux consentis à GAC SA aux termes de la Convention de Base de GAC et du
présent Contrat.

c) L'Etat sera propriétaire du Nouveau Quai Commercial et des équipements qui y sont fixés, sous
réserve des droits consentis à GAC SA.

d) Le Concessionnaire accepte que GAC SA utilise le Quai Français, étant entendu que cette
utilisation se fera en respectant l'utilisation de ce quai par CBG.

A cet effet, GAC SA devra soumettre au Concessionnaire, avec information à l'ANAIM, les programmes
des navires affrétés sur la base des travaux à engager pour les besoins du Projet.

Les navires transportant les frets divers de GAC SA au Quai Français règleront la Redevance Portuaire
au tarif en vigueur applicable à tout utilisateur.

7.2 Conditions d'Utilisation :
a) Phase de Construction :

Pendant la Phase de Construction, les droits accordés à GAC SA sont de nature exclusive et incluent le
droit d'accès et d'utiliser sans restriction le Nouveau Quai Commercial et ses équipements et la Zone
d'Entreposage pour les besoins du Projet.

b) Phase d'exploitation :

Les Parties ont convenu qu'à l'expiration de la Phase de Construction, les droits dont bénéficie GAC SA
sur le Nouveau Quai Commercial deviendront non exclusifs, mais que GAC SA bénéficiera alors d'une
priorité d'accès et d'utilisation sous réserve toutefois qu'en cas d'Extension(s) telle(s) que visée(s) dans
la Convention de Base de GAC, ce droit prioritaire deviendra automatiquement pour chaque Extension
un droit exclusif entre la date du début des travaux de l'Extension en question et jusqu'à la date de
réception définitive de ladite Extension.

A ce titre, GAC SA se conformera aux règles et mesures en vigueur au Port de Kamsar en ce qui
concerne l'utilisation du Nouveau Quai Commercial.

Il reste entendu que le Concessionnaire devra tenir compte des navires affrétés par GAC SA dans son
programme d'exploitation du Nouveau Quai Commercial et les Redevances Portuaires et les Charges
Portuaires appliquées seront identiques à ceux appliqués à tous les autres navires accostant sur le
Nouveau Quai Commercial.

14

GAC SA informera l'Etat et ANAIM de toute décision définitive de procéder à une Extension dans un délai
suffisant (au moins douze mois avant le début des travaux) afin que l'Etat ne prenne aucun engagement
vis-à-vis de tiers concernant l'accès au Nouveau Quai Commercial qui risquerait d'affecter l'exclusivité
garantie par l'Etat.

GAC SA, le Concessionnaire et l'ANAIM définiront d'un commun accord les modalités d'utilisation et
d'entretien pour toute période durant laquelle les droits d'utilisation de GAC SA ne sont pas exclusifs en
respectant la priorité d'accès et d'utilisation mentionnée ci-dessus.

7.3  Redevance Portuaire :

a) l'Etat garantit à GAC SA qu'il prendra toute disposition pour que toute Redevance Portuaire versée
par les utilisateurs du Nouveau Quai Commercial soit versée directement sur un compte spécialement
ouvert par GAC SA (« Compte Nouveau Quai Commercial ») jusqu'au complet paiement du Service de
la dette de GAC SA et/ou GAC Lid.

Les modalités d'ouverture et de gestion de ce Compte Nouveau Quai Commercial seront définies dans
un accord entre ANAÏM et GAC SA.

b)  GAC SA se chargera de la répartition de la Redevance Portuaire versée sur ce Compte Nouveau
Quai Commercial comme suit :

+ 70% Service de la dette de GAC SA etou GAC Ltd relative au Nouveau Quai Commercial ;
0 20% Etat;
e 10% Compte Séquestre.

Ces pourcentages pourront être ajustés entre l'Etat et GAC SA en fonction de l'évolution de la
Redevance Portuaire.

Ces pourcentages seront, si nécessaire, ajustés d'un commun accord entre l'Etat et GAC SA en fonction
de l'évolution des besoins de maintenance du Nouveau Quai Commercial.

c) Après complet paiement du Service de la dette de GAC SA et/ou GAC Ltd et sous réserve des
dispositions du paragraphe (d) ci-après, le Compte Nouveau Quai Commercial sera fermé et la
Redevance Portuaire sera allouée somme suit :

e Etat 70%;
° Compte Séquestre 30%.

Ces pourcentages seront, si nécessaire, ajustés d'un commun accord entre l'Etat et GAC SA en fonction
de l'évolution des besoins de maintenance du Nouveau Quai Commercial.

d)  GAC SA devra fournir à l'Etat, les justificatifs relatifs au Service de la dette de GAC SA etjou GAC
Ltd.

15

. Wie
# 14
74 Charges Portuaires

Tout navire accostant au Nouveau Quai Commercial devra régler aux autorités portuaires du port de
Kamsar les Charges Portuaires selon les procédures prévues en la matière au port de Kamsar.

7.5 Exploitation et entretien

a) Pendant la Phase de Construction de son usine, GAC SA assurera l'exploitation et l'entretien du
Nouveau Quai Commercial et aura accès pour les besoins de la maintenance et de l'entretien de celui-ci
au Compte Séquestre. GAC SA établira en accord avec l'ANAIM un budget prévisionnel annuel et
tiendra l'ANAIM informée trimestriellement de son exécution.

b) Pendant toute phase d'Extension de son usine, GAC SA bénéficiera d'un droit exclusif d'accès et
d'utilisation sans restriction du Nouveau Quai Commercial et ses équipements et la Zone d'Entreposage.
L'ANAIM et le Concessionnaire assureront l'exploitation et la maintenance du Nouveau Quai Commercial
et de ses équipements fixes avec les fonds versés au Compte Séquestre de manière telle que le
Nouveau Quai Commercial et ses équipements soient toujours en bon état d'utilisation. Ces dispositions
n'affecteront pas les modalités de répartition de la Redevance Portuaire visées à l'Article 7.3.

c) A l'issue de la Phase de Construction et/ou de toute nouvelle phase d'Extension, l'ANAIM et le
Concessionnaire assureront l'exploitation du Nouveau Quai Commercial et de ses équipements fixes
ainsi que son entretien avec les fonds versés au Compte Séquestre de manière telle que le Nouveau
Quai Commercial et ses équipements soient toujours en bon état d'utilisation. Ces dispositions
n'affecteront pas les modalités de répartition de la Redevance Portuaire visées à l'Article 7.3.

Les modalités d'utilisation du Compte Séquestre destiné à l'entretien seront définies dans les meilleurs
délais par les Parties (ANAIM / Etat, Concessionnaire et GAC SA) au sein du Comité Technique.

La maintenance du Nouveau Quai Commercial sera exclusivement assurée par les fonds disponibles
dans le Compte Séquestre issus des Redevances Portuaires perçues auprès des utilisateurs du
Nouveau Quai Commercial. L'Etat veillera à prendre toutes les dispositions nécessaires pour que des
fonds suffisants soient ainsi à disposition de la Partie responsable de cette maintenance pour assurer
l'exécution correcte de la maintenance. L'Etat confirme qu'en cas d'insuffisance de fonds dans le Compte
Séquestre pour les besoins visés au présent Article, le Concessionnaire n'aura pas à prendre en charge
la maintenance sur ses moyens propres.

ARTICLE 8 : INFRASTRUCTURES DOMESTIQUES

Les Infrastructures Domestiques sont celles qui se trouvent dans les domaines industriel et portuaire
concédés au bénéfice de GAC SA à Kamsar et à Sangarédi. Les spécifications générales et le plan de
celles-ci sont en Annexe COA.

La conception, le financement et la réalisation des Infrastructures Domestiques relèvent de la
responsabilité entière de GAC SA dans le cadre du Projet.

GAC SA est et demeurera propriétaire et responsable des Infrastructures Domestiques.

Les conditions de financement et de remboursement de tous les frais de conception et de réalisation
sont définies dans la Convention de Base de GAC.

 *

TITRE IV
DISPOSITIONS SPECIFIQUES AUX INFRASTRUCTURES

ARTICLE 9 : LA LIGNE PRINCIPALE DE CHEMIN DE FER

L'utilisation de la Ligne Principale de Chemin de Fer (y compris la Signalisation et la Communication
Ferroviaires) prendra en compte les besoins de fret de CBG et de GAC SA dans le cadre du présent
Contrat d'Opérations.

9.1 Période de réalisation d'amélioration des Infrastructures Existantes :

GAC SA et ANAIM présenteront au Concessionnaire un projet de programme de réalisation des
Infrastructures et Installations Supplémentaires conformément aux dispositions de l'Article 6.2 ci-dessus.

9.2 Période de construction de l'usine :

GAC SA et l'ANAIM communiqueront par trimestre au Concessionnaire le programme des équipements
etdes intrants qu'il souhaite transporter par train de Kamsar à Sangarédi. Le Concessionnaire proposera
un programme de transport pour exécution répondant aux besoins de GAC SA et arrêtera avec GAC SA
les modalités d'exécution de celui-ci.

9.3 Période d'exploitation de l'usine :

GAC SA et l'ANAIM communiqueront annuellement au Concessionnaire un projet de programme de
mouvement de trains de GAC SA. Chaque projet de programme devra être communiqué trois (3) mois
avant le début de l'année suivante et sera précisé tous les trimestres et chaque mois.

Le Concessionnaire soumettra un projet de programme général d'exploitation ferroviaire intégrant les
projets de programmes soumis par GAC SA, CBG et les autres Utilisateurs (si l'accès leur est accordé
dans les conditions définies à l'Article 5.2) et le communiquera au Comité Technique un (1) mois avant le
début de l'année suivante.

Le Comité Technique se réunira pour examiner le projet de programme en vue de son adoption par
consensus.

Le programme général annuel d'exploitation ainsi adopté par le Comité Technique servira de base pour
les programmations mensuelles, hebdomadaires et journalières par le Concessionnaire conformément
aux Règles opérationnelles visées en Annexe COE et en prenant en considération les opinions et
besoins raisonnables de chaque Uïilisateur. Ces programmes prendront en compte la capacité
journalière réelle disponible et alloueront à chaque Utilisateur des créneaux proportionnellement à la
capacité qui lui est respectivement attribuée.

Toute modification des programmes ainsi adoptés se fera également par consensus avec l'Utilisateur
concerné, étant précisé que la règle du consensus ne s'appliquera pas à des situations d'urgence ou des
événements hors du cours normal. Pour les besoins de cet Article, « événements hors du cours normal »
signifie tout événement survenant sur la Ligne Principale de Chemin de Fer et Infrastructures et
Installations Supplémentaires y afférant qui est imprévu et hors du contrôle raisonnable du
Concessionnaire. Dans un tel cas, le Concessionnaire devra alors faire ses efforts commercialement

17 ee tt
fr
raisonnables en vue d'informer et de consulter le ou les Utilisateur(s) affecté(s). Le Concessionnaire
devra alors faire ses efforts commercialement raisonnables pour minimiser l'interruption résultant d'un tel
événement et restaurer le cours normal du service aussi rapidement que possible.

En cas de non-respect par le Concessionnaire du programme adopté, l'ANAIM s'engage à utiliser les
dispositions de l'Accord de Concession et toutes autres mesures légales nécessaires pour assurer
l'exécution correcte du programme de GAC SA.

En cas de non-respect par toute partie du programme adopté, l'ANAIM s'engage à utiliser les dispositions
de l'Accord de Concession et toutes autres mesures légales nécessaires pour assurer l'exécution
correcte du programme.

En cas de situation particulière liée aux mouvements des trains, GAC SA pourra solliciter un
aménagement du programme auprès du Concessionnaire et de l'ANAIM qui devront faire leurs efforts
commercialement raisonnables pour prendre en compte une telle requête.

En cas de situation particulière liée aux mouvements des trains, tout Utilisateur pourra solliciter un
aménagement du programme auprès du Concessionnaire et de l'ANAIM qui devront faire leurs efforts
commercialement raisonnables pour prendre en compte une telle requête.

ARTICLE 10 : AMELIORATION DE LA SIGNALISATION ET DE LA COMMUNICATION
FERROVIAIRES

10.1 Equipements de Signalisation et Communication Ferroviaires :

GAC SA et l'ANAIM communiqueront au Concessionnaire le projet de programme de réalisation des
améliorations à la Signalisation et Communication Ferroviaires pour l'adapter à la technologie moderne.

Le Concessionnaire soumetira un rapport technique au Comité Technique dans un délai de trois (3) mois
à compter de la date de réception par le Concessionnaire dudit projet de programme.

Le Comité Technique se réunira pour examiner le projet de programme en vue de son adoption par
consensus. Dans ce cadre, l'ANAIM et le Concessionnaire s'engagent à ne pas refuser leur
consentement au projet de programme de GAC SA sans motif légitime et dûment justifié techniquement
et/ou financièrement, ni à assortir leur consentement de conditions qui ne seraient pas dûment justifiées
techniquement et/ou financièrement.

En cas de non-respect de ce programme d'amélioration, l'ANAIM s'engage à utiliser les dispositions de
l'Accord de Concession et toutes autres mesures légales nécessaires pour assurer l'exécution correcte
de ce programme d'amélioration.

10.2 GAC SA aura le droit de mettre en place, à ses frais, des installations de télécommunication
complémentaires ou distinctes pour répondre à ses besoins. GAC SA fera en sorte que ces installations
soient compatibles avec celles existantes.

Les montants relatifs au Service de la dette de GAC SA et/ou GAC Ltd lui seront versés conformément
aux conventions passées entre l'Etat, l'ANAIM, GAC SA et GAC Ltd. Le Concessionnaire n'aura aucune
responsabilité en matière de financement et de Service de la dette relatifs aux installations visées au
présent Article.

10.3 Modalités d'utilisation de la Signalisation et Communication Ferroviaires pendant la
période d'exploitation :

Les systèmes de signalisation et de communication à mettre en place devront être unifiés afin de
sécuriser et faciliter l'exploitation et la maintenance,

L'exploitation de la Signalisation et Communication Ferroviaires sera assurée par le Concessionnaire qui
communiquera au Comité Technique les éléments nécessaires à cette exploitation.

10.4 Le système de communication sur la Ligne Principale de Chemin de Fer sera centralisé au niveau
de la tour de contrôle du Concessionnaire. Par contre, les communications dans les cours de triage de
GAC SA et de CBG seront gérées par leur propre système

10.5 L'ANAIM s'assurera que les prestations de Signalisation et de Communication Ferroviaires seront
effectuées correctement pour permettre les mouvements des trains de GAC SA et de tous les autres
utilisateurs de manière sécurisée pour les biens et les personnes.

Par ailleurs, pour les besoins de la surveillance et de gestion quotidienne,de manière à satisfaire les
meilleurs intérêts de toutes les Parties, le Concessionnaire doit :

. maintenir une communication permanente entre les stations de contrôle du
Concessionnaire et celles de GAC SA. Les modalités de communication doivent être
convenues entre le Concessionnaire et GAC SA en conformité avec les Règles de l'Art ; et

0 faire ses efforts commercialement raisonnables pour mettre en place un droit d'accès de
GAC SA aux installations de contrôle du Concessionnaire à tout moment.

GAC SA reconnaît que le Concessionnaire peut s’accorder sur des dispositifs similaires avec d'autre(s)
Utilisateur(s).

ARTICLE 11 : CHENAL
11.1 Aménagements :
GAC SA s'engage à réaliser un bassin de virement (tel que décrit dans l'Annexe COC).

GAC SA et l'ANAIM présenteront au Concessionnaire les projets de plan de réalisation du bassin de
virement qui est inclus dans les Infrastructures et Installations Supplémentaires:

Le Concessionnaire remettra au Comité Technique un rapport technique dans un délai de trois (3) mois à
compter de la date de réception par le Concessionnaire du dit projet de programme.

Au vu de ce rapport le Comité Technique adoptera le plan de réalisation des aménagements dans les
trois (3) mois à compter de la date de présentation du rapport du Concessionnaire. Dans ce cadre,
l'ANAIM et le Concessionnaire s'engagent à ne pas refuser leur consentement au projet de programme
de GAC SA sans motif légitime et dûment justifié techniquement et/ou financièrement, ni à assortir leur
consentement de conditions qui ne seraient pas dûment justifiées techniquement et/ou financièrement.

Ces plans de réalisation des Infrastructures et Installations Supplémentaires constitueront l'Annexe COC,
et deviendront partie intégrante du présent Contrat.

19

1%

Î

kr
|
Ilest entendu que GAC SA informera l'ANAIM avant procéder à la réalisation de ces aménagements par
étapes en fonction de l'évolution des besoins d'opération réels de GAC SA et de CBG.

L'ANAIM recueillera tous accords de tiers et Autorisations qui pourraient être nécessaires pour la
réalisation de ces Infrastructures et Installations Supplémentaires.

Le Concessionnaire n'aura aucune responsabilité en matière de financement et de Service de la dette
relatifs aux installations visées au présent Article.

11.2 Utilisation en Commun du Chenal :

GAC SA et l'ANAIM communiqueront annuellement au Concessionnaire le projet de programme de
mouvement de navires établi par GAC SA trois (3) mois avant le début de l'année suivante et sera
précisé tous les trimestres et chaque mois.

Le Concessionnaire soumettra un projet de programme général d'exploitation du Chenal intégrant les
projets de programmes soumis par CBG, GAC SA et les autres Utilisateurs (si l'accès leur est accordé
dans les conditions définies à l'Article 5.2) et le communiquera au Comité Technique un (1) mois avant le
début de l'année suivante.

Le Comité Technique se réunira pour examiner le projet de programme en vue de son adoption par
consensus.

Le programme général annuel d'exploitation ainsi adopté par le Comité Technique servira de base pour
les programmes d'expédition mensuels, hebdomadaires et journaliers par le Concessionnaire,
conformément aux Protocoles portuaires visés en Annexe COE et en prenant en considération les
opinions et besoins raisonnables de chaque Utilisateur.

En cas de non-respect de ce programme, l'ANAIM s'engage à user des dispositions de l'Accord de
Concession et le cas échéant de toutes mesures légales pour assurer sans délai l'exécution correcte du
programme de GAC SA.

GAC SA communiquera, au moins de manière hebdomadaire, une mise à jour des désignations des
navires et des heures prévues d'arrivée des navires ainsi que toute autre information de nature à
entraîner une modification des programmes d'expédition mensuels, hebdomadaires ou journaliers
mentionnés ci-dessus. Chaque semaine, le Concessionnaire, au vu de ces informations ainsi que
d'information similaires concernant les opérations de CBG ou celles d'autre(s) Utilisateur(s), et en
respectant la capacité allouée à GAC SA telle que celle-ci est reflétée dans le programme adopté par le
Comité Technique, mettra à jour et publiera le programme hebdomadaire et journalier d'expédition.

Toute modification du programme publié se fera par consensus avec l'Utilisateur concerné, étant précisé
que la règle du consensus ne s'appliquera pas à des situations d'urgence ou des événements hors du
cours normal. Pour les besoins de cet Article, « événements hors du cours normal » signifie tout
événement survenant sur le Chenal et les Infrastructures et Installations Supplémentaires y afférant qui
est imprévu et hors du contrôle raisonnable du Concessionnaire. Dans un tel cas, le Concessionnaire
devra alors faire ses efforts commercialement raisonnables en vue d'informer et de consulter le ou les
Utilisateur(s) affecté(s). Le Concessionnaire devra alors faire ses efforts commercialement raisonnables
pour minimiser l'interruption résultant d'un tel événement et restaurer le cours normal du service aussi
rapidement que possible.

20 ra

27
Par ailleurs, pour les besoins de la surveillance et de gestion quotidienne, de manière à satisfaire les
meilleurs intérêts de toutes les Parties, le Concessionnaire doit :

e maintenir une communication permanente entre les stations de contrôle du
Concessionnaire et celles de GAC SA. Les modalités de communication doivent être
convenues entre le Concessionnaire et GAC SA en conformité avec les Règles de l'Art ; et

. faire ses efforts commercialement raisonnables pour mettre en place un droit d'accès de
GAC SA aux installations de contrôle du Concessionnaire à tout moment.

GAC SA reconnaît que le Concessionnaire peut s'accorder sur une communication ou un droit d'accès
similaire avec d'autre(s) Utilisateur(s).

ARTICLE 12 : AMELIORATION DE LA SIGNALISATION MARITIME

GAC SA et l'ANAIM communiqueront au Concessionnaire un projet de programme d'amélioration du
système de signalisation maritime décrivant les besoins de GAC SA relatifs aux mouvements de ses
navires.

Le Concessionnaire remettra son rapport technique au Comité Technique pour adoption dans les quatre
vingt dix (90) jours. Dans ce cadre, l'ANAIM et le Concessionnaire s'engagent à ne pas refuser leur
consentement au programme de GAC SA sans motif légitime et dûment justifié techniquement etou
financièrement, ni à assortir leur consentement de conditions qui ne seraient pas dûment justifiées
techniquement et/ou financièrement.

Après adoption, ces plans de réalisation remplaceront et constitueront l'Annexe COC, partie intégrante
du présent Contrat.

Les équipements nouveaux devront êtres compatibles avec ceux du système existant.

L'ANAIM s’assurera que la réalisation de ce plan d'amélioration sera correctement suivie par le
Concessionnaire.

Ce plan d'amélioration et sa réalisation seront financés par le compte séquestre en place pour la

maintenance des Infrastructures Existantes du Port de Kamsar (qui, afin d'éviter toute confusion, n'est
pas le Compte Séquestre tel que visé dans le présent Contrat).

TITRE V
EXPLOITATION - MAINTENANCE ET RENOUVELLEMENT

ARTICLE 12 BIS : INFRASTRUCTURES COMMUNES
Le Concessionnaire fera en sorte que son exploitation des Infrastructures Existantes et Infrastructures et
Installations Supplémentaires à utilisation commune soit conforme à (i) le Cahier de Charges de l'Accord

de Concession ; (il) les Règles de l'Art ; (il) les principes établis en Annexe COE ; et (iv) les règles de
fonctionnement visées à l'Article 2.2(c).

21 HA
Res PR

2
ARTICLE 13 : LIGNE PRINCIPALE DE CHEMIN DE FER

Le Concessionnaire assurera l'exploitation et la maintenance de la Ligne Principale de Chemin de Fer et
des Infrastructures et Installations Supplémentaires conformément au Cahier des Charges de l'Accord
de Concession et aux Règles de l'Art et s'engage à remédier sans délai à toute Anomalie de manière à
assurer une utilisation continue et sécurisée pour les biens et les personnes.

GAC SA paiera au Concessionnaire le montant défini à l'Article 19.2 du présent Contrat pour assurer sa
part des charges destinées à la maintenance.

Le Comité Technique établira un programme de réunion pour l'examen du budget destiné à la
maintenance.

Le Concessionnaire devra communiquer annuellement au Comité Technique les constats faits sur la voie
etles rapports de maintenance dès qu'ils seront disponibles.

GAC SA informera le Concessionnaire et l'ANAIM de toute Anomalie ou défectuosité qu'elle pourrait
constater afin qu'elle soit réparée conformément à l'Accord de Concession.

Le Concessionnaire remettra régulièrement au Comité Technique les programmes de maintenance et
d'exploitation des Infrastructures Existantes et les Infrastructures et Installations Supplémentaires tels
que :

+ L'enregistrement complet de la géométrie de la voie avec analyse des données.

e Les rapports d'inspection des ouvrages d'art et des installations.

e Les données statistiques d'exploitation et les rapports périodiques d'entretien et
d'inspection.

ARTICLE 14 : SYSTÈME DE SIGNALISATION ET DE COMMUNICATION FERROVIAIRES

141 Le Concessionnaire assurera l'entretien du Système de Signalisation et Communication
Ferroviaires conformément au Cahier des Charges et aux Règles de l'Art de manière à assurer une
utilisation continue, régulière et sécurisée.

44.2 En fonction de l'évolution de la technologie dans le domaine électronique, les équipements radio
seront renouvelés suite à des expertises techniques périodiques.

44.3 Une inspection majeure du système de Signalisation et Communication Ferroviaires se fera tous
les cinq (5) ans (et plus fréquemment si les conditions d'utilisation le justifient, à la demande du Comité
Technique) par un expert indépendant à la charge et aux frais du Concessionnaire (compris dans les frais
de maintenance ordinaire).

ARTICLE 15 : CHENAL ET SIGNALISATION ET COMMUNICATION MARITIMES
La maintenance et l'exploitation du Chenal et de la Signalisation et Communication Maritimes seront
assurées par le Concessionnaire conformément au Cahier des Charges et aux Règles de l'Art, suivant un

programme approuvé par le Comité Technique. L'ANAIM s'assurera de sa parfaite exécution par le
Concessionnaire.

à QUE

+ M7
Les Parties conviennent qu'un pourcentage adéquat et suffisant de la redevance supplémentaire de
maintenance du Chenal (cf. Annexe COD) conservée dans le Compte Séquestre servira à assurer la
maintenance du Chenal et de la Signalisation et Communication Maritimes et les grands travaux
périodiques.

ARTICLE 16 : CAS D'URGENCE

En cas d'accident grave touchant les Infrastructures Existantes et/ou les Infrastructures ou Installations
Supplémentaires et affectant l’utilisation continue, régulière et sécurisée, le Concessionnaire informera
immédiatement et par tout moyen le Comité Technique, et le Concessionnaire devra prendre en urgence
toutes les mesures nécessaires visant à rétablir le service continu et sécurisé des installations en
question. Le Concessionnaire développera et maintiendra un plan de préparation et de réponse aux
urgences conforme aux Règles de l'Art qui sera revu et discuté dans le cadre du Comité Technique.

ARTICLE 16 BIS : OPERATION
Les Parties s'accordent également sur ce qui suit :

() Chaque Utilisateur devra utiliser les Infrastructures Existantes et/ou les Infrastructures ou
Installations Supplémentaires d'une manière commercialement raisonnable prenant en
compte les efficacités appropriées ;

(i) Un niveau approprié de redondance conçue devra être maintenu en relation avec les
Infrastructures Existantes el/ou les Infrastructures ou Installations Supplémentaires pour la
durée du présent Contrat d'Opérations. Les Parties reconnaissent que cette redondance est
actuellement estimée être d'approximativement vingt (20) pourcent de la capacité théorique,
étant néanmoins entendu que ce pourcentage sera ajusté de temps à autre sur la base des
Règles de l'Art.

TITRE VI
RESPONSABILITE

ARTICLE 17 : RESPONSABILITE

Le Concessionnaire sera responsable vis-à-vis de GAC SA et/ou GAC Ltd des pertes, frais, réclamations
et dommages résultant directement d'un manquement à ses obligations au titre du présent Contrat, sa
négligence ou sa faute intentionnelle.

GAC SA et GAC Ltd seront solidairement responsables vis-à-vis du Concessionnaire des pertes, frais,
réclamations et dommages résultant directement d'un manquement à leurs obligations au titre du présent
Contrat, leur négligence ou leur faute intentionnelle.

En aucun cas, le Concessionnaire ou GAC SA ou GAC Ltd n'aura de responsabilité vis-à-vis de l'autre
pour tout dommage spécial, indirect, consécutif ou punitif, y compris, sans que ceci soit limitatif, la perte
de profits et/ou retard dans le démarrage de la production commerciale.

23
x

st

7
ARTICLE 18 : ASSURANCE

Le Concessionnaire et GAC SA souscriront et maintiendront chacun les assurances raisonnablement
nécessaires pour couvrir sa responsabilité au titre du présent Contrat et qui sont disponibles à des
conditions commerciales normales sur le marché. |l est précisé que les primes d'assurance payées par le
Concessionnaire en application de cette clause seront incluses dans les coûts de maintenance des
Infrastructures Existantes et des Infrastructures et Installations Supplémentaires.

TITRE VII
TARIFICATION ET REDEVANCE - DROIT D'UTILISATION

ARTICLE 19 : TARIFICATION
19.1 Les Droits d'Utilisation :

La tarification au titre de l'accès et de l'utilisation par GAC SA de la Ligne Principale de Chemin de Fer,
des Infrastructures et Installations Supplémentaires y relatives (y compris la Signalisation et
Communication Ferroviaires) devant être appliquée à GAC SA par l'Etat sera calculée sur la base du
principe de proportionnalité des quantités transportées ainsi que la longueur du segment effectivement
parcourue par GAC SA sur la Ligne Principale de Chemin de Fer, en relation avec la redevance
effectivement payée par CBG aux termes de l'Accord de Concession (cette redevance étant susceptible
d'être ajustée conformément aux dispositions dudit Accord de Concession).

19.2 Charge de Service de la Voie :

GAC SA paiera une allocation proportionnelle de la Charge de Service de la Voie (telle que définie
ci-après), ladite allocation proportionnelle étant calculée sur la base du principe de proportionnalité des
quantités transportées ainsi que la longueur du segment effectivement parcourue par GAC SA sur la
Ligne Principale de Chemin de Fer et des Infrastructures et Installations Supplémentaires y afférant.

Les quantités transportées seront mesurées comme suit :

e en tonne-kilomètres brutes pour tous les coûts relatifs à la voie et à la chaussée de la Ligne
Principale de Chemin de Fer ;

e en train-kilomètres pour tous les coûts relatifs à la Signalisation et Communication
Ferroviaires et au contrôle des trains.

Pour les besoins du présent Contrat d'Opérations, « Charge de Service de la Voie » signifie la charge
comprenant :

() le coût direct de maintenance, de réparation et d'exploitation de la Ligne Principale de
Chemin de Fer et des Infrastructures et Installations Supplémentaires y afférant ; plus

(i)  lasomme des coûts de financement et des coûts liés à la dépréciation des actifs utilisés pour
la réalisation de ces services ; et

(ii) un honoraire de gestion calculé sur la base du ratio établissant un rapport entre les frais
généraux et les dépenses totales nettes et comprenant une hiérarchie des divers rapports

ENT
PRE

24
entre frais généraux et dépenses totales nettes tous calculés en divisant chaque catégorie
générale par les coûts des activités y étant directement liés.

Le coût direct de maintenance, de réparation et d'exploitation de la Ligne Principale de Chemin de Fer et
des Infrastructures et Installations Supplémentaires y afférant inclura, de façon non limitative, le coût :

() de la maintenance et de la réparation de la Ligne Principale de Chemin de Fer et des
Infrastructures et Installations Supplémentaires y afférant ;

{i) du contrôle des trains et de la gestion des incidents ;
{il} d'inspection, de sûreté et de sécurité ;

(iv) toute taxe ou autre droit actuellement ou dans le futur imposé au Concessionnaire en
relation avec l'exploitation, la réparation et la maintenance de la Ligne Principale de Chemin
de Fer et des Infrastructures et Installations Supplémentaires (y compris la Signalisation et
Communication Ferroviaires), mais ne comprenant expressément pas les coûts
d'exploitation des trains de CBG et la redevance payée par CBG au titre de l'Accord de
Concession ainsi que toute taxe, honoraire, redevance ou autre charge actuellement ou
dans le futur imposée au Concessionnaire en relation avec l'accès ou l'usage de la Ligne
Principale de Chemin de Fer et des Infrastructures et Installations Supplémentaires (y
compris la Signalisation et Communication Ferroviaires) ;

(v) de la maintenance et des réparations des équipements de travail (matériel roulant dédié à la
maintenance et à la réparation de la voie), machines intervenant sur la chaussée et autres
équipements accessoires ;

(vi) des frais de location appropriés en relation avec le coût du matériel roulant qui est utilisé
dans le cadre des activités de maintenance et de réparation ; et

(vi) les coûts du matériel et des travaux d'infrastructure qui au cours de la durée du présent
Contrat d'Opérations sont imputés sur le capital mais ne sont pas compris au titre de
l'Article 19.3.

Les Parties reconnaissent la complexité associée à l'établissement des coûts liés à un chemin de fer et
s'accordent ainsi sur le fait que :

() lorsque des coûts sont supportés directement par une Partie ou des actifs directement
utilisés par une Partie pour la réalisation de services et/ou d'autres activités dans le cadre de
la maintenance, de la réparation et de l'opération de la Ligne Principale de Chemin de Fer et
des Infrastructures et Installations Supplémentaires y afférant (les « Services »), ces coûts
et actifs devront être identifiés et supportés directement par la Partie en question ;

{i) lorsque des coûts sont supportés ou des actifs utilisés en commun par les Parties
relativement aux Services, et lorsqu'il existe un lien de causalité entre les ressources
utilisées et les Services, ces coûts devront être attribués raisonnablement entre les Parties
en fonction du lien de causalité desdits coûts ;

(ii) lorsque des coûts, des actifs ou des investissements sont utilisés conjointement par les
Parties pour la réalisation des Services, et lorsqu'il n'existe pas de lien de causalité entre les
ressources utilisées et les Services, ces coûts devront être raisonnablement alloués
entre les Parties.

En accord avec ces principes, CBG préparera dans les deux ans suivant la signature du présent Contrat
d'Opérations un manuel d'établissement des coûts commercialement raisonnable qui inclura :

x a
À je a

25
(i) un tableau des comptes identifiant les coûts directs, les coûts attribués et les coûts alloués,
ainsi que les justifications relatives à leur identification, attribution et allocation ; et

(i) un registre des actifs devant être utilisés lors de la réalisation des Services, ainsi que leurs
valeurs.

Le manuel d'établissement des coûts sera soumis à la revue et à l'approbation de GAC SA, étant
entendu que ladite approbation ne pourra être déraisonnablement retenue, conditionnée ou retardée. Ce
manuel d'établissement des coûts sera également sujet à des révisions périodiques en accord avec le
processus décrit précédemment.

Le manuel d'établissement des coûts établira les méthodes devant être utilisées pour calculer l'honoraire
de gestion. Les Parties pourront néanmoins s'accorder sur le facteur d'allocation devant être utilisé à cet
effet plutôt que d'appliquer les méthodes établies au sein dudit manuel.

19.3 GAC SA paiera une allocation proportionnelle des Charges de Gros Travaux (telles que définies
ci-après), laquelle proportion sera calculée selon la manière définie à l'Article 19.2.

Pour les besoins de la présente clause, les « Charges de Gros Travaux » désignent les charges
associées aux travaux de réparations majeures ou de renouvellement de la Ligne Principale de Chemin
de Fer et des Infrastructures et Installations Supplémentaires (y compris la Signalisation et
Communication Ferroviaire), identifiés et sur lequel il y a un accord dans le plan de cinq ans glissant
préparé par le Concessionnaire et approuvé par le Comité Technique.

Pour les besoins des dispositions ci-dessus, le Concessionnaire mettra en place une comptabilité basée
sur les principes établis à l'Article 19.2 relativement au manuel d'établissement des coûts. GAC SA aura
accès auprès du Concessionnaire aux éléments comptables et financiers relatifs aux dits coûts de
maintenance, d'entretien et de gros travaux, à des fins de confirmation et de contrôle. GAC SA aura le
droit de faire auditer ces éléments, à ses frais, par tout auditeur financier de son choix, étant précisé que
i) le récipiendaire de ces éléments et informations devra conclure un accord de confidentialité
raisonnablement acceptable et (ii) des copies de tous les rapports d'audit seront fournies au
Concessionnaire.

19.4 A l'exception du paiement du tarif visé à l'Article 19.1 à l'ANAIM, de la Charge de Service de la Voie
et des Charges de Gros Travaux visées aux Articles 19.2 et 19.3 à régler au Concessionnaire, GAC SA
etou ses Sous-traitants Directs et/ou ses prestataires de service n'auront à payer aucun autre frais,
charge, contribution, droit, dépense ou autre (d'accès, d'utilisation, de maintenance, entretien ou à
quelque autre titre que ce soit), concernant l'accès, l'usage et les services de la Ligne Principale de
Chemin de Fer et des Infrastructures et Installations Supplémentaires y afférant.

19.5 A l'exception du paiement de la Redevance Portuaire et des Charges Portuaires, GAC SA et/ou
ses Sous-traitants Directs et/ou ses prestataires de service et/ou ses clients n'auront à payer aucun autre
frais, charge, contribution, droit, dépense ou autre (d'accès, d'utilisation, de maintenance, entretien ou à
quelque autre titre que ce soit), concernant l'accès, l'usage et les services des Infrastructures Existantes
portuaires, des Infrastructures et Installations Supplémentaires portuaires (Quai aluminier, Chenal,
installations portuaires, y compris la Zone d'Entreposage et le Nouveau Quai Commercial).

L'État a mis en place une charge supplémentaire de sécurité (ISPS) pour tout navire accédant ou quittant
le port de Kamsar ; cette charge s'appliquera à tous les navires et son montant sera équivalent à celui
pratiqué dans les ports du type de celui de Kamsar sur le plan international.

2% x TT
TITRE VII
DISPOSITIONS FINALES

ARTICLE 20 : CONDITIONS GENERALES

20.1 Il appartiendra à l'ANAIM d'obtenir tout accord de tiers ou Autorisation pour permettre l'application,
dans les délais prévus, des dispositions du présent Contrat d'Opérations.

20.2 Les conditions de l'accès à l'Hôpital de Kamsar qui a été accordé à GAC SA pour pouvoir répondre
aux besoins de GAC SA seront précisées dans un accord à mettre en place entre les Parties dès que
GAC SA en fera la demande.

20.3 En cas de résiliation anticipée de l'Accord de Concession pour quelque cause que ce soit ou de
non renouvellement de celui-ci, l'Etat devra prendre les mesures qui s'imposent pour assurer la
continuité du service conformément aux Règles de l'Art qui pourra inclure la désignation d'un opérateur
professionnel indépendant efficace et disposant de toutes les compétences techniques nécessaires pour
mener à bien sa mission.

20.2 Le présent Contrat d'Opérations ne modifie ni n'ammende, d'aucune manière que ce soit, tout
autre contrat auquel les Parties sont parties.

ARTICLE 21 : DUREE

Le présent Contrat d'Opérations est passé pour une durée commençant à la Date d'entrée en vigueur et
restera en vigueur et de plein effet pendant une durée expirant à la date d'expiration ou de résiliation de
l'Accord de Concession.

En cas de d'extension, de prorogation, de renouvellement ou de signature d'un nouvel accord de
concession avec la CBG ou avec tout autre concessionnaire, la durée du présent Contrat d'Opérations
sera étendue jusqu'à la date d'expiration ou de résiliation de l'Accord de Concession étendu, prorogé,
renouvelé ou du nouveau Contrat. En tout état de cause, GAC SA devra bénéficier de l'accès et du droit
d'utilisation des infrastructures objet du présent contrat et de la continuité du service d'opération pendant
toute la durée de la Convention de Base de GAC et conformément aux termes de celle-ci.

ARTICLE 22 : ARBITRAGE ET REGLEMENT DES DIFFERENDS

22.1 Les Parties acceptent de se consulter de manière amicale et objective et de mettre tout en œuvre
pour parvenir à une solution négociée en cas de différend survenant entre elles et résultant du présent
Contrat. Si, en dépit de leur efforts, un accord n'est pas atteint dans les trente (30) jours à partir de la date
de la notification écrite du motif du différend par le plaignant à l'autre Partie, le différend sera
définitivement résolu, à la requête de l'une quelconque des Parties, conformément aux Règles de
Conciliation et d'Arbitrage de la Chambre de Commerce Internationale par un seul arbitre ou, à la
demande de l'une quelconque des Parties, par trois arbitres, nommés conformément à ces Règles.

22.2 Cet arbitrage sera conduit en français et en anglais à Paris (France), et la sentence arbitrale sera
définitive, les Parties au présent Accord renonçant par avance à tous recours légal pour en obtenir

27 œT

x

274
l'annulation. Les Parties acceptent d'exécuter la sentence arbitrale sans délai, à défaut de quoi
l'exécution pourra en être demandée devant une juridiction compétente.

22.3 Les Parties peuvent, sans y être obligés, donner pouvoir à l'arbitre ou aux arbitres d'agir ex æquo
et bono. Si les Parties acceptent de conférer un tel pouvoir, elles le feront par écrit.

224 Le présent Article n'a pas pour effet de restreindre en quoi que ce soit les droits d'une Partie à
l'égard d'une autre à se prévaloir d'autres dispositions en matière de règlement de litiges qui existent
dans toutes autres conventions auxquelles elles sont Parties.

ARTICLE 23 : NON RENONCIATION

Sauf renonciation expresse par écrit, le fait pour une Partie de ne pas exercer en totalité ou en partie les
droits qui lui sont conférés au titre des présentes, ne constituera en aucun cas un abandon des droits
qu'elle n'a pas exercés.

ARTICLE 24 : FORCE MAJEURE

241 Si par l'effet de la force majeure l'une Partie se trouve dans l'incapacité totale ou partielle de
remplir ses obligations au titre des présentes, elle en informera les Parties sans délai par tout moyen et
en adressera une notification formelle au plus tard cinq (5) jours à compter de la survenance de
l'événement de force majeure.

24.2 La force majeure aura pour conséquence de suspendre les obligations de chacune des Parties au
titre des présentes aussi longtemps qu'elles seront affectées par le cas de force majeure. Le défaut de
réalisation de ces obligations ne pourra être qualifié de manquement dans la mesure où il résulte de cet
événement. La Partie défaillante sera exemptée du paiement de pénalités, dommages-intérêts ou autres
indemnisations résultant d'une telle inexécution.

243 La force majeure n'aura pas d'effet sur les paiements devant intervenir postérieurement à
l'événement en question, dès lors qu'ils correspondent à une prestation exécutée avant la surveillance de
cet événement.

244 Dès la survenance de l'événement de force majeure, les Parties devront prendre toutes les
mesures nécessaires pour limiter, éliminer ou compenser les dommages, pertes, retards et interruptions.

ARTICLE 25 : LOI APPLICABLE

Le présent Contrat sera soumis et interprété conformément à la loi Guinéenne en donnant effet aux
pratiques internationales en matière de développement, gestion et utilisation des infrastructures.

ARTICLE 26 : NOTIFICATIONS
26.1 Forme de Notification :
Toute notification réalisée dans le cadre des présentes devra avoir la forme écrite et être transmise à son

destinataire par lettre recommandée avec accusé de réception ou par porteur spécial ou par télex attesté,
précédée ou non d'une télécopie aux adresses ci-dessous :

2 TT be

M /
Ministère des Mines et de la Géologie
A l'attention de : Son Excellence le Ministre

Adresse : Immeuble ANAIM - CBG, BP 295, Conakry, République de Guinée
Téléphone : + (224) 30 45 45 26
Fax : + (224) 30 41 19 13

Agence Nationale d'Aménagement des Infrastructures Minières
A l'attention de : Directeur Général ANAIM

Adresse : Immeuble ANAIM - CBG, BP 295, Conakry, République de Guinée
Téléphone : + (224) 30 45 45 26
Fax : + (224) 30 41 19 13

Toutes les notifications à GAC Lid et GAC SA doivent être faites à l'adresse ci-dessous :

GUINEA ALUMINA CORPORATION Ltd
A l'attention de : Chief Executive Officer

Adresse : P.0. Box 3252, Road Town, Tortola, Iles Vierges Britanniques
Téléphone : +61 7 3167 5183

Fax : +617 3167 5001

GUINEA ALUMINA CORPORATION SA

A l'attention de : Directeur Général

Adresse : Immeuble Mamou, BP 5090, Conakry, République de Guinée
Téléphone : +224 63 35 42 84

Toutes les notifications au Concessionaire doivent être faites à l'adresse ci-dessous :

COMPAGNIE DES BAUXITES DE GUINEE :
A l'attention de : Directeur Général

Adresse : BP 523 Conakry
Téléphone : +224 30 32 72 00
Fax : + 224 30 32 72 06

26.2 Changement d'Adresse :

Tout changement d'adresse devra être notifié par écrit dans les meilleurs délais par la Partie concernée à

ME
PLA

29
F4 mnt
Fait à Conakry, le 2010 (en cinq (5) exemplaires originaux en version française).

POUR LA REPUBLIQUE DE GUINEE ; POUR L'AGENCE NATIONALE
D'AMENAGEMENT DES INFRASTRUCTURES
MINIERES :

EXcelléfce Mahmoud Thiam Moñsieur Saada Bañla Ly  \
eh argé des Mines et de la Géologie Directeur Général SNIM

POUR GUINEA ALUMINA CORPORATION POUR GUINEA ALUMINA CORPORATION

SA : Ltd :

Monsigür Eddy Kenter us Eddy Kenter

CEO CEO

POUR LA COMPAGNIE DES BAUXITES DE
GUINEE en tant que CONCESSIONNAIRE :

+

Monsieur Kémoko Touré
Directeur Général

30
* LISTE DES ANNEXES AU CONTRAT D'OPÉRATIONS

COA :
COB :
COC :
COD:
COE :

COF :

Infrastructures Domestiques

Infrastrucures Existantes

Infrastrucures et Installations Supplémentaires
Charges Portuaires actuelles

Principes opérationnels concernant l'utilisation de la Ligne Principale de Chemin de Fer
et du Port

Procès-verbal concernant la capacité

31 le
Annexe COA - Infrastructures Domestiques
Les schémas ci-dessous sont pour information uniquement,

COA-1 : Les aménagements et les constructions sur la Ligne Principale de Chemin de Fer dans le
Domaine Industriel (Kamsar), au point de jonction PK 1 + 800

CBG SWITCH POINT
PK1+650

GAC SWITCH POINT
PK1+800

EXISTING ROAD

NEW SECURITY BUILDING,
GATE AND CARPARK

PK2+100

EXISTING ROAD

EXISTING RAIL LINE

fer La _
Me mer LP IGUNEA ALUMINA PROJECT
RCE PORT OF KAMSAR
| SEX AU CP ROAD AND RAIL TIE IN LAYOUT
5e [Eee LUS F PT ed 5 i2-1500-M0-1500-6000 Bd
PE un FE ss PES 1300-MDw-00001| À

COA-2 : Chemin de Fer dans le Domaine Industriel (Kamsar)

RE fe CRE CE CEMAE 7
: |
2 lu
vahll

Usine (Sangarédi)

COA-3 : Chemin de Fer dans le domaine de l

NOILdO NIVHL LINN -

ABINIIIY VNIANTVY

718079

VNIAT

aN3971

Annexe COB - Infrastructures Existantes

COB-1 : Ligne Principale de Chemin de Fer

La Ligne Principale de Chemin de Fer relie Kamsar à la mine de Sangarédi et mesure 136 km environ.
Elle comprend 5 gares dont deux de croisement à Boké et Gobiré dont la longueur est d'environ 1,5 km.

La Ligne Principale de Chemin de Fer a les caractéristiques techniques suivantes :

- Voie normale … 435 mm

- Rail UIC-60 et 136 RE.....60,30 kg/m (Cours de triage à Kamsar et Sangarédi) et
67,39 kg/m (Ligne Principale de Chemin de Fer)

- Traverses métalliques ... 1700/Km

- Ballast doléritique

- Attache type K (crapauds;

- Charge à l'essieu maximum

- Déclivité base :

- En direction de charge

- En direction de vide
- Rayon minimum
- Rayon de courbe verticale

- Longueur de la voie principale

- Nombre de voies d'évitement.
- Kolaboui
- Boké ..
- Tanènè...
E Gobiré
- Nombre de Cours de triage
= Elévation tolérance (+) (-)
- Vitesse trains minéraliers

- Vitesse trains voyageurs

35

À My
Pentes et rampes sont limitées à 5°/°° dans le sens de la Mine au Port et 20°/°° dans le sens du Port à la
Mine. Elles sont non-compensées.

,04 % (1, 745,38)/R

devers maximum 86 mm

- Rails (voie principale).

- Traverses type UIC

- Branchements

COB-2 : Le Chenal

Le Chenal d'accès au Port de Kamsar mesure 120 m de large et 17 km de long. Il est dragué à —9,0 men
moyenne. |! est balisé par 19 bouées métalliques.

COB-3 : Le Quai ltalien

D'une longueur de 120 m sur 50 m de large, le Quai ltalien sert à l'accostage des unités de servitude du
Port. Il reçoit de temps en temps des cargos de petite taille.

COB-4 : Le Quai Français

D'une longueur de 120 m sur 50 m de large, le Quai Français sert à l'accostage des cargos d'une
longueur maximale de 100 m. Il est équipé d'une grue Derrick d'une capacité de 90 tonnes à 15 mètres.

3 =>. Lx

HW
Annexe COC - Caractéristiques Techniques des Infrastructures et Installations Supplémentaires

Les schémas et le calendrier ci-dessous sont pour information uniquement.

COC-1 : Infrastructure ferroviaire

Durée de construction
Le présent chronogramme est estimatif et a été préparé selon les mêmes principes que ceux appliqués
au chronogramme du Projet prévus dans la Convention de Base de GAC.

25 Mois
F6 Mois

129 Mois

16 Mois

Durées de construction

ns “|

1234567 8 9140111213 14 16 16 17 18 19 20 21 22 23 24 26 26 27 28 29 30 31 32 33 34 35

Industrielle
Installations et
Equipements Industriels
Nouveau Quai

Stabilisation de la Zone
Installations Portuaires
Commercial
Infrastructure ferroviaire

37

NY
Spécifications techniques

Tous les ans, le Concessionnaire effectuera des scanners ultrasoniques ou toute autre technique
conforme aux Règles de l'Art en vue de recueillir des donnés tout au long des chemins de fer
nouvellement construits.

Toute amélioration ou extension sur la Ligne Principale de Chemin de Fer devra être compatible avec les
Infrastructures Existantes, telles que mentionnées dans le Cahier des Charges et telles qu'indiquées à
ci-après

+ Voie normale e … 1436 mm

- Rail UIC-60 et 136 RE 60,30 kg/m (Cours de triage à Kamsar et Sangarédi) et 67,39 kg/m
{Ligne Principale de Chemin de Fer)

- Traverses .1700/Km
- Ballast doléritique. .35 cm
- Attache type K (crapauds) .C65 et C75
- Charge à l'essieu maximum 27,5 T/essieu
- Déclivité base :

- En direction du port...

à En direction de la Raffinerie
- Rayon minimum
- Rayon de courbe verticale

- Elévation tolérance (+) (-) 3 mm en courbe où en alignement

60 Km/h

- Vitesse trains minéraliers ……… :

- Vitesse trains voyageurs .70 Km/h
- Compensatio ,04 % (1, 745,38)/R
- Devers.. devers maximum 86 mm

- Rails (voie principale)

- Branchements

38

La bretelle de connexion de la Ligne Principale de Chemin de Fer commençant au point de
jonction et aboutissant à l'Usine de Sangarédi d'une longueur de 15 km environ

=
CT

\K

JQ
AN

Î2
Pont ferroviaire sur la rivière Petoun Djiga

#6 du 16 00640 vien
ÉUTRTEURT

JOINS TTOHM 10 AVEOVIO NOILVAITI

40
Les aménagements et les constructions sur la Ligne Principale de Chemin de Fer, au point de
Jonction PK 104+900

| f
D:
‘a /
à ht
# gl è
| Rd
+ ;
ï
d
dl f
\E 5 ‘
W\ Li
|
\ 5 3

4
Signalisation et Communication Ferroviaires

L'interconnexion du système ferroviaire de GAC SA avec le réseau CFB existant à Kamsar et Sangarédi
seront cohérents avec l'équipement actuel. L'équipement de signalisation et de communication sera
installé par le Concessionnaire de la Ligne Principale de Chemin de Fer. Les diagrammes schématiques
de l'interconnexion sont joins ci-après.

Les aiguillages et croisements de niveaux de la Ligne Principale de Chemin de Fer seront sous le
contrôle du Concessionnaire de la Ligne Principale de Chemin de Fer.

42
poeds UnWIXDW A
peeds oonpey :yy
puis dos : S
Je}uno9 ejxy : 29

43

FN
fursmes von]

Æ El
E=H »=) EE
4 Es] HE F TZ 1500
NE :
_—2# nn —#
EL

GulpIs mau 0 Jo paunbau
suoizonozsu] BunouBis Jo Uy272ys Jon; da2uoy
COC-2 : Infrastructure liée au Chenal
Améliorations du Chenal

Afin de permettre l'augmentation du trafic maritime liée au Projet dans le Port de Kamsar il ne sera pas
nécessaire d'approfondir ou d'élargir le Chenal. Le Chenal est actuellement maintenu à - 9,0 m.

Pour que les opérations du Quai Aluminier de GAC SA se fassent de manière sécurisée, il sera
nécessaire de créer par dragage un bassin de virement en face du quai de GAC SA qui permettra que les
navires vides de CBG attendent à l'ancre en sécurité à distance du Quai Aluminier de GAC SA, sans
perturber les opérations maritimes de GAC SA et réciproquement. Toutes extensions futures liées au
Projet nécessiteront une étude détaillée des Parties et l'approbation du Comité Technique.

Tous matériaux dragués devront être déposés dans des endroits de dépôt approuvés par la Direction du
Port de Kamsar.

Signalisation et Communication Meritimes

Le départ et l'arrivée de bateaux de GAC SA du port de Kamsar suivront les protocoles d'utilisation de
radio VHF et de téléphone pour les communications avec l'autorité portuaire et le poste du pilote.

45
COC-3 : Nouveau Quai Commercial

Spécifications techniques

Le Nouveau Quai Commercial qui sera situé sur le Port de Kamsar sera construit pour recevoir des
cargos d'une capacité atteignant 10,000 DWT. Le Nouveau Quai Commercial servira à décharger
différents matériaux et équipements. Une fois déchargés, les équipements et matériaux seront
transportés par route ou par rail vers la Raffinerie ou par route vers le quai aluminier.

Le Nouveau Quai Commercial et ses installations associées comprendront :

o

o

o

L'approfondissement du chenal existant qui permet l'accès au Quai Français. La section
approfondie sera draguée à - 6 m de profondeur sur une distance d'environ 600 m sur 60 m de
large. Une aire de mouillage, adjacente au Nouveau Quai Commercial, sera draguée à environ
- 9,5 m. Cette aire de mouillage fera environ 175 m de long sur 30 m de large.

Un quai avec des pieux en acier et un tablier de béton de 170 m de large sur 35 m de large. Le
quai permettra le chargement et le déchargement de marchandises entre le bateau et la terre.

Les équipements du quai qui incluent : défenses de quai, bites d'amarrage, feux et équipement
d'aide de navigation, échelles, etc.

Une route d'approche avec des pieux en acier et un tablier de béton pour fournir l'accès depuis le
rivage jusqu'au Nouveau Quai Commercial. Cette approche fera 70 m de long sur 8 m de large.

ILest prévu d'utiliser le système ferroviaire existant au Quai Français en accord avec CBG pour
transporter une partie des matériaux de construction jusqu'à la Raffinerie.

Une Zone d'Entreposage au nord du Quai Français pour le chargement et déchargement des
camions qui transporteront les matériaux de construction.

Une installation temporaire de déchargement de barges pourrait être installée dans la Zone
d'Entreposage.

Des mesures générales de sécurité, notamment des rambardes.

D'autres éléments requis pour l'opération d'une zone de déchargement portuaire.

La structure sera conçue en conformité avec les standards internationaux pour la construction de
Structures marines:

Les matériaux employés seront adaptés à l'environnement marin.

Les facteurs de charge et de sécurité seront basés sur la norme BS 6349 ou équivalent international.

La conception des structures en béton sera en conformité avec la norme BS 8500 ou équivalent
international.

46

Ve

174
Durée de construction

Le présent chronogramme est estimatif et a été préparé selon les mêmes principes que ceux appliqués

au chronogramme du Projet prévus dans la Convention de Base de GAC.

sion 9]

SION 52)

Sion 6]

mo) SR)

|

SE pe SE ZE LE OC 62 82 1 97 82 pa Z ZT LZ OZ 64 BL LE 91 SL PLELZLLLOLG 8 L 9 S + E Z L

UoRonsuo» ap sagunq

Sleoue} eimponusegu]

IRILULUOS
Jen nesanon

steuisnpu] siueuiodinba
18 SUONeIEISUI

Seuenyog SUoee}suI

alieusnpuy
euoz e1 op uones IqeIs

Je MP /

47
Domaine de travail du Nouveau Quai Commercial

Coordonnées du domaine de travail du Nouveau Quai Commercial :

Work Point Northing Easting

WP1 N1177 500 E 541 100
WP2 N 1 177 500 E 541 800
WP3 N1177750 E 541 900
WP4 N1177750 E 542 080
WP5 N 1177 450 E 542 086
WP6 N1177 340 E 542 093
WP7 N1177 360 E 542 142
WP8 N1177 341 E 542 139
WP9 N1177 285 E 542 033
WP 10 N1177 290 E 541 966
wP11 N1177 327 E 541 918
WP 12 N1177 370 E 541 720
WP 13 N1177 255 E 541 695
WP 14 N 1177 300 E 541 097
Coordonnées de la Zone d'Entreposage :

Work Point Northing Easting
WP2 N1177 500 E 541 800
WP3 N1177 750 E 541 900
WP4 N1177 750 E 542 080
WP5 N 1177450 E 542 086

48

A7
rene
nn EE

49
Annexe COD - Charges Portuaires actuelles
Les Charges Portuaires applicables à la Date d'entrée en vigueur comprennent sont décrites ci-après.

CHARGES PORTUAIRES 2010 (USD)

CHARGES PORTUAIRES 2010 2008 2008 2007 2006
TAUX FIXE
Piotage 004 004 004 ou 0.04 TNE dans chaque sens
Service de Remorqueur - Entrée du Basin 400,00 400,00 400,00 400,00 400,00 parnavire
- Soris du Bassin 400,00 400,00 400,00 400,00 400,00 par navire
Droits de Feux 400,00 400,00 400.00 400.00 400.00 par navire par escale
Droits de Port - Mouilage 004 004 004 0,04 004 TNEparescale
- Au Long du Quai 007 007 007 007 007 TNE parescale
Frais d'Agence
Pets Navires,
cargaisons diverses Moins de 5,000 TNE * 100,00 100,00 100,00 100,00 100,00 … Parescale
Bananiers Moins de 10,000 TNE 00,00 100,00 100,00 100,00 100,00 … Parescale
Cargos Moins de 10,000 TNE 400,00 400,00 400,00 400,00 400,00  Parescale
Pétolers Plus de 20,000 TNE 500,00 500,00 500,00 500,00 500,00  Parescale
Vraquiers 600,00 600,00 600,00 600,00 600,00 … Parescale
FTNE= Tonne Nelle Enregisliée de Jauge, en se référant à la lonne forte anglaise de 2.240 Îvres (1010 kg)
TAUX VARIABLE
Side wharage 0,455 02 0465 0246 Partonne de cargaison
Redevance supplémentaire pour l'entretien du Chenal 0047 0,047 0,033 0.03%  Partonne de cargaison
Top whartage 0,219 0219 0.085 0.098 Par tonne de cargaison
Par tonne de
Total des charges variables : 0721 0787 __ 0583 0,401 0378 cargaison
ERVICES AU COÛT
Eau 0,50 0,50 0,50 0,50 Par métre cube
Douane 50,00 5000 50,00 50,00 Par jour (en semaine)
65,00 65,00 65,00 65,00 Parjour (les week-ends)
Santé (Quarantaine) 2000 2000 20,00 2000  Parescale
ANAÏM (Inspection de la Marine Marchande)
Prélèvement imporlexport 0,100 Par tonne de cargaison
2) Premier voyage de l'année 500,00 500,00 500,00 500,00  Parescale
b) Chaque voyage subséquent 120,00 120,00 120,00 12000 … Parescale
Gardiens de navires 225,00 225,00 225,00 22500  Par24heures
PTT (Permis pour l’utilisation du SATCOM) 69,00 59,00 69,00 59,00  Parescale
Visite d'un médecin 25,00 25,00 25,00 25,00 Parvisie
Hospitalisation - Médical 160,00 160,00 160,00 160,00  Parjour
Change de personnel Rapatriement
2) Visa d'immigration 50,00 50,00 50,00 50,00 Chaque
b} Accompagnement 120,00 120,00 120,00 12000 Fe
c) Frais de transport aérien Kamsar/Conakry 150,00 160,00 160,00 160,00 Dans chaque sens
d) Frais de transi (Hôtel - repas) 80,00 80,00 80,00 8000  Parjour
Les frais de transport aérien international seront organisés par les propriétaires du navre avant le dépan, ainsi que es bilets PTA.

Les Charges Portuaires feront l'objet d'une révision périodique par l'ANAIM et le Concessionnaire.

50

AV {
Annex COE - Principes opérationnels concernant l’utilisation de la Ligne Principale de Chemin de
Fer et du Port

Règles opérationnelles :

(1) Le Concessionnaire doit fournir suffisamment de créneaux horaires quotidiens de trains et
navires en plus du nombre requis par l'ensemble des opérations combinées des utilisateurs,
et qui peuvent être utilisés en tant que créneaux horaires pour l'un ou l'autre utilisateur afin
d'assurer que leur niveau de production peut être atteint.

(2) Le Concessionnaire doit assurer que tous les utilisateurs puissent opérer leurs trains et
navires de façon efficace et compatible avec le niveau de leur production.

(3) Le Concessionnaire doit fournir suffisamment de créneaux horaires de trains et navires par
jour pour les utilisateurs. Ces créneaux horaires doivent être espacés tout au long de la
journée afin de convenir aux opérations de trains et navires des utilisateurs.

(4) Le Concessionnaire n'annulera pas un créneau horaire alloué une fois qu'il a été attribué,
sauf s’il en a été convenu par les parties et que le prochain créneau horaire disponible a été
offert en échange, à condition qu'il n'ait pas de perturbations dans d'autres créneaux alloués.

(5) Si le train ou le navire d'un utilisateur est en retard pour le créneau horaire alloué, le
Concessionnaire devra s'assurer que ledit train ou navire en retard prendra le prochain
créneau horaire disponible à condition qu'il n'y ait pas de perturbation quant aux autres
créneaux horaires assignés.

(6) Toutes les parties devront travailler ensemble afin d'obtenir une exploitation fluide et efficace
de la chaîne approvisionnement globale comprenant les infrastructures ferroviaires et
portuaires combinées.

Protocoles portuaires :
(1) Le fret maritime doit être programmé de sorte que l'arrivée et le départ des navires soit
conforme au tirant d'eau du navire, à la profondeur de l'eau et la direction des courants.

(2) La circulation des navires entrant et sortant à l'intérieur du Chenal sera assujettie au tirant
d'eau du navire, à la profondeur de l'eau et aux conditions de courant.

(3) Les navires chargés entrant et sortant peuvent circuler sur la même marée, dès lors que leur
tirant d'eau, la profondeur de l'eau et le courant le permettent.

(4) Les navires chargés sortants ont la priorité sur les navires chargés entrants à cause de leur
tirant d'eau, de la profondeur de l'eau et du courant.

(5) Les navires chargés ont la priorité sur les navires non-chargés pendant les marées
montantes et les marées descendantes,

(6) Le dernier moment pour qu'un navire chargé sortant puisse naviguer est une heure avant la
marée haute.

(7) Les navires peuvent se déplacer dans le Chenal dans les deux directions, à une heure
d'intervalle sous condition des disponibilités d'accostage, du tirant d'eau du navire, de la
profondeur de l'eau et des conditions de courant.

51

Pr
Annex COF — Procès-verbal concernant la capacité

52

La Y
15 mars 2010

PROJET SANGAREDI — GAC SA

PROCES VERBAL DES ETUDES EN MATIERE DE CAPACITE DU RAIL ET
DU PORT

Dans le cadre des négociations du Contrat d’Opérations devant être conclu entre la
République de Guinée, ANAIM, GAC SA, GAC Ltd et CBG, dans le cadre du projet
d’usine d’alumine GAC SA à Sangarédi (ci-après le « Projet »), ce procès verbal décrit
laccord des soussignés au regard de la capacité des infrastructures devant être utilisées
par GAC SA dans le cadre du Projet.

1. Port de Kamsar

Conformément au processus décrit dans la note jointe à l’article 11.1 du Contrat
d’Opérations (version du 25 septembre 2009), les parties ont nommé les experts suivants
afin de déterminer les conséquences sur l’utilisation du Chenal résultant du Projet :

- Tan Williams, Alcoa ; et
- Craig Steward, TSG Consulting.

Les parties et leurs experts se sont rencontrés à plusieurs reprises et ont échangé des
données concernant l’usage actuel du port de Kamsar par CBG, ainsi que mis en évidence
par Royal Haskoning pour les opérations portuaires, et la modélisation de l’utilisation du
port de Kamsar par GAC SA pour le Projet, en ce compris le rapport de TSG Consulting.

Le Rapport TSG conclut que, même en imposant des contraintes opérationnelles
conservatives, l’introduction de GAC SA à 3,31Mtpa et 4Mtpa n’aura pas d’impact
significatif sur les opérations de CBG au vu du scénario selon lequel CBG opère à
16Mtpa.

CBG a transporté par bateau 14,5Mt de bauxite et fait accosté 24 navires de cargaison et
12 navires-citernes de combustible pour un mouvement annuel total de 276 navires
(2008).

Les mouvements de navires supplémentaires par GAC SA peuvent être traités sans
recourir à un dragage important du chenal. Cependant, un bassin de virement situé à
l’opposé du quai GAC devrait être créé afin de permettre la circulation des navires CBG
en toute sécurité lorsque les installations de GAC seront opérationnelles. Ce nouveau
bassin de virement devra reprendre les dimensions du bassin de virement existant.

PARIS 2331049 v3 EX) 1 x
ZT, À
Au vu de ces discussions et données, les soussignés conviennent que, pour les besoins de
larticle 11.1 et de l’ Annexe COC-2 du Contrat d’Opérations :

En dehors de la création d’un bassin de virement à l’opposé du quai GAC, aucun
autre travail, incluant le dragage, l’élargissement et/ou l’approfondissement, sur le
Chenal ne sera requis en raison de l’utilisation du Chenal par GAC SA dans le

cadre de la Phase 1 du Projet GAC (3,7Mtpa).

2. Chemin de fer de Boké — Capacité Attribuée à CBG

Conformément au processus exposé à l’article 5.2 du Contrat d’Opérations tel que
paraphé le 24 septembre 2009, les parties ont nommé les experts suivants afin de
déterminer la « Capacité Attribuée » à CBG sur les Infrastructures Existantes et les
Infrastructures et Installations Supplémentaires utilisées en commun :

- Tan Williams, Alcoa; et
- Steve Cantwell, The Orion Partnership.

Les parties et leurs experts se sont rencontrés à plusieurs reprises et ont échangé des
informations au regard de l’usage actuel de la ligne ferroviaire de Boké par CBG, en ce
inclus le rapport par CanaRaïl, et la modélisation de l’utilisation de la ligne ferroviaire de
Boké par GAC SA dans le cadre du Projet, en ce inclus le rapport de The Orion
Partnership.

Au vu de ces discussions et données, les soussignés conviennent que, pour les besoins de
Particle 5.2 du Contrat d’Opérations, la Capacité Attribuée de CBG est de :

Six (6) créneaux aller-retour entre la mine de CBG et le port de Kamsar par jour
Un créneau aller-retour entre la mine de CBG et le port de Kamsar par jour pour le
train passager et le train de frêt.

Un créneau aller-retour par jour en réserve pour utilisation.

3. Chemin de fer de Boké — Allocation des capacités futures

Les parties et leurs experts se sont rencontrés à plusieurs reprises et ont échangé des
données et analyses au regard de la future utilisation de la ligne ferroviaire de Boké par
CBG et GAC.

Au vu de ces échanges, il a été convenu qu’après l’investissement par GAC dans

l’extension de la voie d’évitement de Kolaboui (incluant les équipements de signalisation

nécessaires à la complète intégration de la voie d’évitement de Kolaboui au sein de la

ligne ferroviaire principale), les capacités seraient allouées comme suit :

- Six créneaux et demi (6,5) aller-retour par jour pour CBG transportant
nominalement jusqu’à 17,6 millions de tonnes de bauxite humide par an ;

PARIS 2331049 v3 OK) 2

J
- Trois (3) créneaux aller-retour par jour pour GAC, transportant nominalement
jusqu’à 3,7 millions de tonnes d’alumine (1.5 créneaux aller-retour par jour) et
jusqu’à 1,8 millions de tonnes de matières premières et autres intrants par an
(LS créneaux aller-retour par jour) ;

= Un (1) créneau aller-retour par jour réservé aux opérations du service quotidien de
transport de passagers entre Kamsar et Sangarédi (à l’exception des Mardi et
Mercredi) et pour le fret de CBG ;

- Deux créneaux et demi (2,5) aller-retour par jour, en réserve, qui resteront non
alloués jusqu'à ce qu’ils soient demandés dans l'intérêt de l’une des parties.

En application de l’article 2 du Contrat d’Operations, il est envisagé que le Comité
Technique nomme des experts dûment qualifiés pour étudier le fonctionnement effectif
du système une fois par semestre ou plus souvent à la demande de l’un de ses membres.

Fait à Paris, Le 15 mars 2010.

Pour la Délégation Guinéenne :

Pomagaeve actu A A AC

Med Ysques a ffue nr fier cû [ait

Fonction

Pour CBG :

Math 72 G. D dla serre
74 À : "Consu. An.
onction

Pour GAC :

tph Etat

“es RÉCTOR _ Orion FARTNESH IP

Fonction

ES Horse

PARIS 2331045 43 K) 3

F
